MODEL

PRODUCTION SHARING AGREEMENT

BETWEEN

THE GOVERNMENT OF THE UNITED REPUBLIC OF
TANZANIA

AND

TANZANIA PETROLEUM DEVELOPMENT CORPORATION

AND

ABC OIL COMPANY

November 2004
TABLE OF CONTENTS

PRODUCTION SHARING AGREEMENT
PREAMBLE.
WITNESSETH.
ARTICLE 1: DEFINITIONS
ARTICLE 2: AGREEMENT.
ARTICLE 3: RESPONSIBILITIES AND GRANT OF RIGHT:
ARTICLE 4: TERM AND TERMINATION.
ARTICLE 5: EXPLORATION PROGRAMME
ARTICLE 6: WORK PROGRAMMES...
ARTICLE 7: ADVISORY COMMITTEE,
ARTICLE 8: DISCOVERY AND DEVELOPMEN’
ARTICLE 9: JOINT OPERATIONS

: LIFTING, MARKETING AND DOMESTIC SUPPLY OBLIGATION. 40
ARTICLE 17: TANZANIAN RESOURCEB.....
ARTICLE 18: EMPLOYMENT, TRAINING AND TRANSFER OF TECHNOLOGY
ARTICLE 19: TITLE TO ASSETS,
ARTICLE 20: INSURANCE.....
ARTICLE 21: SITE CLEANING AND ABANDONMEN'’
ARTICLE 22: IMPORT DUTIE:!
ARTICLE 23: FOREIGN EXCHANGE CONTRO:
ARTICLE 24: ACCOUNTING AND AUDIT...
ARTICLE 25: ENVIRONMENT AND SAFETY OF PERSONS AND OPERATIONS.
ARTICLE 26: FORCE MAJEURE...
ARTICLE 27: ASSIGNMENT AND PREFERENTIAL RIGHTS
ARTICLE 28: CONSULTATION AND ARBITRATION.
ARTICLE 29: APPLICABLE LAW...
ARTICLE 30: CHANGE IN LEGISLATION
ARTICLE 3
ARTICLE 32: NOTICES...
ANNEX “A”: DESCRIPTION OF THE EXPLORATION LICENCE AREA.
ANNEX “B”: MAP OF THE EXPLORATION LICENCE AREA
ANNEX “C”: DRAFT EXPLORATION LICENCE
ANNEX “D”: ACCOUNTING PROCEDURE.

PRODUCTION SHARING AGREEMENT

This Agreement is made on the day of and

constitutes the agreement between:

The Government of the United Republic of Tanzania (hereinafter referred to as the

“Government”), represented by the Minister for Energy and Minerals;

and

The Tanzania Petroleum Development Corporation a_ statutory Corporation
established under the Laws of Tanzania (hereinafter referred to as “TPDC”)

represented by its Managing Director;

(all hereinafter called collectively “First Party”)

and

ABC Oil Company a Company organised and existing under the laws of the United
Republic of Tanzania hereinafter referred to as “ABC” with office and legal
representative in Tanzania, represented by its Chief Executive Officer, hereinafter called
“ABC” or “Contractor” or “Second Party” which expressions shall, where the context
so admits, include its successors-in-title and assigns. Any entity, which constitutes

Contractor, may also hereinafter be referred to as “Contractor Party”.
PREAMBLE

WITNESSETH

WHEREAS, Petroleum in or under any land in, or under the jurisdiction of the

United Republic of Tanzania, or to which the United Republic of
Tanzania is entitled under international law, including Petroleum
underlying the area described in Annex A hereof, is vested entirely and
solely in the United Republic of Tanzania; and

, the Tanzania Petroleum Development Corporation (TPDC) has been
established by law for the purpose (inter alia) of promoting the
levelopment of the petroleum industry and the production of
petroleum; and

the Petroleum (Exploration and Production) Act 1980 (“the Act’)
makes provision with respect to exploring for and producing petroleum
and for that purpose subject to certain limitations and conditions
authorises the Minister to grant Exploration Licences; and

WHEREAS, TPDC intends to apply for an Exploration Licence over the area
lescribed in Annex “A” and shown on the map in Annex “B” hereof
and the Minister intends to grant the said licence; and

[PDC with the approval of the Minister wishes to engage ABC Oil
Company to carry out on its behalf Petroleum Operations in the area
of the said licence and in the area of any Development Licence(s)
granted to TPDC hereunder; and

WHEREAS, ABC Oil Company is willing on certain terms and conditions to
undertake the Petroleum Operations aforesaid and has for that purpose
the necessary financial capacity, technical competence and
professional skill.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein reserved and contained, it is hereby agreed as follows:
ARTICLE 1: DEFINITIONS

The words and terms used in this Agreement shall have the following meanings
unless specified otherwise.

(a)

(b)

(c)

(d)

(e)

“Affiliated Company” or “Affiliate” means any company holding directly or
indirectly a majority of shares in any company which is controlled directly or
indirectly by any such aforesaid company.

For the purpose of the foregoing definitions:

(i) a company is directly controlled by another company or companies
holding shares carrying in the aggregate the majority of votes exercised
at general meetings;

(ii) a particular company is indirectly controlled by a company or companies
(hereafter called “the parent company or companies”) if a series of
companies can be specified, beginning with the parent company, so
related that each company of the series, except the parent company or
companies, is directly controlled by one or more of the companies
earlier in the series.

“Appraisal” means the activity carried out after the discovery of Petroleum to
better define the parameters of the Petroleum and the reservoir to which the
discovery relates and determine its commerciality and includes activity carried out
under an appraisal programme. This activity shall include:

(i) drilling of appraisal wells and running productivity tests;
(ii) collecting special geological samples and reservoir fluids; and

(iii) conducting supplementary studies and acquisition of geophysical and
other data, as well as the processing of same data.

“Appraisal Well” means any well drilled following a discovery of Petroleum in
the Contract Area for the purpose of ascertaining the quantity and areal extent of
Petroleum in the petroleum reservoir to which that discovery relates.

“Barrel” means the unit of measure for liquids corresponding to forty-two (42)
United States gallons of Crude Oil, net of basic sediment and water, corrected to a
temperature of sixty degrees Fahrenheit (60°F) and under one (1) atmospheric
pressure.

“Block”, “Development Area”, “Development Licence” “Development
Operations” “Exploration Operations” “In Default”, “Location”, “Minister”,
“Petroleum” “Regulations” and “Well” shall have the meanings assigned to
them respectively in Section 5 of the Act; “Adjoining Block” and “Discovery
cc)

(g)

(h)

(i)

@)

(k)

()

(m)

(n)

(0)

(p)

Block” shall have the meanings assigned to them respectively in Section 33 of
the Act.

“Calendar Month” or “Month” means any of the twelve months of the Calendar
Year.

“Calendar Quarter” or “Quarter” means a period of three (3) consecutive
months starting with the first day of January, April, July or October.

“Calendar Year” or “Year” or “Civil Year” means a period of twelve (12)
consecutive months according to the Gregorian Calendar beginning on January 1
and ending on December 31.

“Casinghead Gas” means Natural Gas which existed or exists in a reservoir in
solution with Crude Oil, or as free gas cap gas, and is or could be produced with
Crude Oil from a well the predominant production of which is or would be
Crude Oil.

“Contract Area” means on the Effective Date the area described in Annex A and
shown on the map in Annex B, and thereafter, in accordance with Article 3(b) the
whole or any part of such area in respect of which Contractor continues to have
rights and obligations under this Agreement.

“Contract Expenses” means Exploration Expenses, Development Expenses,
Operating Expenses, Service Costs and General and Administrative Costs as
more fully set forth in Annex D.

“Crude Oil” means any hydrocarbon which:-

(i) is in a liquid state at the well head or gas/oil separator or which is
extracted from the gas or casinghead gas in a plant including distillate
and condensate, and

(ii) | except where in Article 16 hereof the context requires otherwise, has
been produced from the Contract Area.

“Delivery Point’ means the point Freight-On-Board of the Tanzania loading
facility at which Crude Oil reaches the inlet flange of the lifting tankship’s
intake pipe or such other point which may be agreed between TPDC and the
Contractor.

“Development Expenses” means those expenses as so categorised in Annex
“D”, the Accounting Procedure.

“Effective Date” means the date on which this Agreement is signed by the
Government, TPDC and ABC Oil Company.

“Exploration Expenses” means those expenses as so categorised in Annex “D”,
the Accounting Procedure.

6
(q)
(x)

(t)

(u)
(vy)

(w)

()

(y)

@)

(aa)

“Exploration Period” means a period of exploration referred to in Article 5(b).

“Exploration Well” means any well whose purpose at the commencement of
drilling is to explore for an accumulation of hydrocarbons whose existence was
at that time unproven by drilling.

“General and Administrative Costs” means those costs as so categorised in
Annex “D”, the Accounting Procedure.

“Natural Gas” or “Gas” means any hydrocarbons produced from the Contract
Area which at a pressure of 1 atmosphere and a temperature of sixty degrees
Fahrenheit (60°F) are in a gaseous state at the wellhead, and includes both
associated gas and Non-Associated Natural Gas, and all of its constituent elements
produced from any Well in the Contract Area and all non-hydrocarbon substances
therein. Such term shall include residue gas after the extraction of liquid
hydrocarbons therefrom.

“Non-Associated Gas” means Natural Gas other than Casinghead Gas.

“Operating Expenses” means those expenses as so categorised in Annex “D”,
the Accounting Procedure after the extraction and liquid hydrocarbons
therefrom.

“Operator” means the person designated as the operator under an operating
agreement executed by the persons constituting the Contractor or the operating
agreement executed by TPDC and the Contractor pursuant to Article 9.

“Petroleum Operations” means any and all operations and activities in
connection with Exploration Operations, Appraisal Operations, Development
Operations, and Production Operations, including all abandonment activities as
required under Article 22.

“Production Operations” shall include, but not be limited to, the running,
servicing, maintenance and repair of completed Wells and of the equipment,
pipelines, systems, facilities and plants completed during Development. It shall
also include all activities related to planning, scheduling, controlling, measuring,
testing and carrying out the flow, gathering, treating, transporting, storing and
dispatching of Crude Oil and Gas from the underground Petroleum reservoirs to
the Delivery Point, and all other operations necessary for the production and
marketing of Petroleum. Production Operations shall further include the
acquisition of assets and facilities required for the production of Petroleum
hereunder.

“Service Costs” means those costs as so categorised in Annex “D”, the
Accounting Procedure.

“Subcontractor” shall mean any business hired by Contractor to carry out all or
a portion of Petroleum Operations as approved by Contractor under the terms of
this Agreement.
(ab) “Recoverable Contract Expenses” shall have the meaning ascribed in Article 11

(c).

(ac) “Work Programme and Budgets” shall have the meaning ascribed in Article 6.
ARTICLE 2: AGREEMENT

This Agreement constitutes an agreement made under Section 14 of the Act.
(a)

(b)

(c)

(d)

ARTICLE 3: RESPONSIBILITIES AND GRANT OF RIGHTS

As soon as possible, but in any event not later than 30 days, after the Effective
Date TPDC will apply for and Government, under and in accordance with the
Act, will grant to TPDC an Exploration Licence over the area described in
Annex “A” and shown on the map in Annex “B” hereof. The said licence
shall be substantially in the form of the draft set out in Annex “C” hereof.

Subject as hereinafter provided in sub-article (g) (ii) of this Article and sub-
article (d) of Article 8, the areas which at any particular time are subject to the
said Exploration Licence or subject to any Development Licence granted to
TPDC for which application was made by TPDC at the request of the
Contractor hereunder constitute for the purpose of this Agreement the
Contract Area.

Save where Joint Operations have been established pursuant to Article 9, the
Contractor, on the terms and conditions set out herein, shall have the
exclusive right to conduct, on behalf of TPDC as licence holder, Petroleum
Operations in the Contract Area. Where the Contractor is constituted by more
than one person, ABC Oil Company shall be the operator and the duties and
obligations under this Agreement shall be joint and several except where the
parties specifically have agreed otherwise in this Agreement. No change in
Operatorship shall take effect unless it has been approved by the Minister.

The Contractor will:-

(i) carry out the Petroleum Operations in the Contract Area
diligently, with due regard to good oil field practices and in such
manner as to ensure that in respect of matters which are the
responsibility of the Contractor hereunder TPDC is not in default;

(ii) furnish TPDC with such information, reports, records and
accounts relating to the Petroleum Operations in the Contract
Area as may be necessary to enable TPDC to meet its obligations
under the Act and in particular, but without prejudice to the
generality of the foregoing, to meet the requirement of First
Schedule thereof;

(ili) if the Contractor has requested TPDC to apply for any extension
of the said Exploration Licence, select the blocks to be
relinquished by TPDC in accordance with the requirements of
this Agreement and the Act;

(iv) | pay TPDC within 30 days of the Effective Date the sum of
USSL Jin respect of geological and
geophysical data relating to the Contract Area;

(v) subject to Article 10, reimburse TPDC within 30 days from the
date of payment thereof, for the annual charges in respect of the
(e)

cc)

(vi)

TPDC:-

@)

(ii)

said Exploration Licence or any Development Licence granted to
TPDC at the request of the Contractor hereunder, payable by
TPDC pursuant to section 84 of the Act; and

notify TPDC promptly of any change in its circumstances, or
those of any affiliate upon whom it is dependent for efficient
execution of its petroleum operations, which has or is likely to
have an adverse impact upon its ability to meet its obligations
under this Agreement.

will, as licence holder, take such steps as may be necessary from
time to time to ensure that in respect of the Contract Area it is not
in default and will not in the Contract Area, without the prior
consent in writing of the Contractor, surrender any Block or
Blocks, make any request that any Block or Blocks be declared a
Location, or apply for Development Licence;

if the Contractor so requests will:-

(a) apply for such extensions of the said Exploration Licence
as the Act may permit;

(b) when any application is made for an extension of the said
Exploration Licence, relinquish to meet the requirements
of the Act only Blocks selected for that purpose by the
Contractor;

(c) pursuant to Section 33 (1) (a) of the Act, request that a
Discovery Block within the Contract Area and such
adjoining blocks not exceeding eight selected by the
Contractor be declared by the Minister to be a Location;

(d) apply for a Development Licence or Licences over such
block or blocks within the Contract Area as the
Contractor may specify for that purpose; and

(e) make such other applications, requests, or representations
in respect of the Contract Area which the Act may require
or permit to be made by a licence holder.

The Government:-

@)

will take such actions as may be necessary from time to time to ensure
that TPDC carries out its obligations hereunder and will not without the
consent of the Contractor seek or acquiesce in any waiver by TPDC in
respect of the Contract Area of its rights as licence holder under the Act;
(ai)

(iii)

(iv)

(g) @

(ii)

undertakes that, where in the case of discovery of Petroleum referred to
in Section 29(1) of the Act, TPDC makes an application for further
extension of the said Exploration Licence the Minister will, in respect of
any block to which paragraph (b) of subsection (1) of that Section
applies, grant an extension for such period not exceeding three (3) years
as may be required to appraise the discovery;

subject to sub-article d (iv) of this Article, will at the Contractor’s
expense make available to the Contractor geological and geophysical
data referred to in the said sub-article d (iv) in the possession or under
the control of Government resulting from petroleum exploration by any
other Contractor in the Contract Area and the Contractor shall treat such
data as confidential;

subject to any requirement in the laws of Tanzania and subject to respect
by the Contractor for the rights of the others, will permit the Contractor,
its servants and agents to have at all times access to the Contract Area
for the purpose of carrying on the Petroleum Operations hereunder and
for such purpose to move freely therein; and

The Contractor, on giving to TPDC not less than 90 days notice in
writing:-

(a) may, if its obligations in respect of any Exploration Period have
been fulfilled at any time thereafter during that period, surrender
its rights and be relieved of its obligations in respect of the whole
of the Contract Area;

(b) may, at any time after the grant of the said Exploration Licence,
surrender its rights and be relieved of its obligations in respect of
any block or blocks forming part of the Contract Area; provided
however that no surrender by the Contractor of its rights over any
part of the Contract Area shall relieve the Contractor of its
obligations to spend the sums and carry out the work described in
Article 5 hereof.

Where pursuant to this sub-paragraph the Contractor has surrendered its
rights and been relieved of its obligations in respect of any block or
blocks forming part of the Contract Area not withstanding that the said
block or blocks continue to be subject to any Exploration or Development
Licence referred to in sub-article (b) of this Article the said blocks shall
not for the purpose of this Agreement constitute part of the Contract
Area.
(a)

(b)

(c)

(d)

(e)

cc)

ARTICLE 4: TERM AND TERMINATION

This Agreement shall continue to be in force in accordance with Section 42 of
the Act, whose provisions regulate the terms of any Development Licence, and in
case no Development Licence is granted, until the end of the last extension of the
Exploration Period.

This Agreement shall come to an end:
(i) subject to the Act and this Agreement, on surrender by Contractor of
its rights in respect of the whole of the Contract Area pursuant to

Article 3(g);

(ii) where the Contractor is in default the Government may by notice in
writing served on the Contractor terminates this Agreement.

The Government shall not terminate the Agreement on the grounds of any
default unless:

(i) it has, by notice in writing served on the Contractor, given not less
than thirty days notice of its intention to so terminate this
Agreement;

(ii) it has, in the notice, specified a date before which the Contractor

may, in writing, submit any matter which the Contractor wishes the
Government to consider; and

(iii) it has taken into account any action taken by the Contractor to
remove that ground or to prevent the recurrence of similar grounds;
and any matters submitted to it by the Contractor pursuant to
paragraph (b).

The Government shall not, under sub-article (b) of this Article, terminate this
Agreement on the ground of any default in the payment of any amount
payable under this Agreement if, before the date specified in a notice referred
to in sub-article (c) of this Article, the Contractor pays the amount of money
concerned together with any interest payable under the Act or this
Agreement.

The Government may, by notice in writing served on the Contractor,
terminate this Agreement if an order is made or a resolution is passed
winding up the affairs of the Contractor, unless the winding up is for the
purpose of amalgamation and the Government has consented to the
amalgamation, or is for the purpose of reconstruction and the Government
has been given notice of the reconstruction.

Where two or more persons constitute the Contractor the Government shall
not, under sub-article (e) of this Article, terminate the Agreement on the
occurrence, in relation to one or some only of the persons constituting the
Contractor, of an event entitling the Government to so terminate this
(g)

(h)

Agreement, if any other person or persons constituting the Contractor
satisfies or satisfy the Government that the person or those persons, as the
case may be, is or are willing and would be able to carry out the duties and
obligations of the Contractor.

On the termination of this Agreement, the rights of the Contractor hereunder
cease, but the termination does not affect any liability incurred before the
termination and any legal proceedings that might have been commenced or
continued against the former Contractor may be commenced or continued
against it.

In this Article “in default” in relation to the Contractor means in breach of
any provision of this Agreement or the Act or licence granted and includes
any act or omission by the Contractor in respect of matters that are the
responsibility of the Contractor hereunder that would cause TPDC to be in
breach of any provision of the Act or of any condition of the licence granted
hereunder.

Upon expiration or termination of this Agreement the parties shall have no
further obligations hereunder except for the obligations that arose prior to
such expiration or termination and obligations that are expressly stated to
survive such expiration or termination pursuant to this Agreement.
ARTICLE 5: EXPLORATION PROGRAMME

(a)

(b)

(c)

Subject to the provisions of this Article in discharge of its obligation to carry
out Exploration Operations in the Contract Area the Contractor shall during
the several periods into which Exploration Operations are divided hereunder
carry out the work described and spend not less than the sums specified in sub-
article (b) of this Article.

Initial Exploration Period

Commencing on the day on which the Exploration Licence is granted to TPDC
pursuant to Article 3 and terminating on the fourth anniversary of that date:

Description of Work: (To be specified in detail, however, the
undertaking of 2D and 3D seismic surveys and
at least one well commitment expected).

Minimum Expenditure
for this period: US$ [ ] million.

First Extension Period

Commencing on the day on which a first extension of the licence granted is
issued to TPDC pursuant to Article 3 takes effect and terminating on the
fourth anniversary of that date:

Description of Work: (To be specified in detail, however, the
undertaking of 2D and 3D seismic surveys and
at least one well commitment expected).

Minimum Expenditure
for this period: US$ [ ] million.

Second Extension Period

Commencing on the day on which a second extension of the licence granted to
TPDC pursuant to Article 3 takes effect and terminating on the third
anniversary of that dated:

Description of Work: (To be specified in detail, however, the
undertaking of 2D and 3D seismic surveys and
at least one well commitment expected).

Minimum Expenditure
For this period: US$ million.

No Exploration Well drilled by the Contractor shall be treated as discharging
any obligation of the Contractor to drill Exploration Wells hereunder unless it
(d)

(e)

cc)

has been drilled to the depth or stratigraphic level agreed with the Minister, or
before reaching such depth or stratigraphic level:

(i) the economic basement is encountered or

(ii) insurmountable technical problems are encountered which, in
accordance with good oilfield practice, makes further drilling unsafe or
impractical; provided that if the said well is abandoned owing to the
said problems before reaching the economic basement, the Contractor
shall drill a substitute Exploration Well in the Contract Area to the same
minimum depth as aforesaid.

For the purpose of this sub-article “economic basement” means any stratum in
and below which the geological structure or physical characteristics of the
rock sequence do not have the properties necessary for the accumulation of
petroleum in commercial quantities and which reflects the maximum depth at
which any such accumulation can be reasonably expected.

Where in any Exploration Period the Contractor has spent more than the
minimum expenditure specified in sub-article (b) of this Article, for that
period the excess shall be credited against the minimum expenditure specified
in that sub-article for the next succeeding Exploration Period; provided
however that nothing in this sub-article shall be construed as extinguishing or
modifying any obligation of the Contractor to drill Exploration Wells pursuant
to this Article.

The Exploration Licence issued to TPDC pursuant to Article 3 and any
extension thereof shall be on terms and conditions relating to Work
Programmes, and Minimum Expenditure which correspond to the obligation
of the Contractor under this Article and it is accordingly understood and
agreed that discharge by the Contractor of its obligations under this Article in
respect of any Exploration Period will discharge for that period the obligations
of TPDC relating to the Work Programme and Minimum Expenditure in
respect of the licence issued pursuant to Article 3 and the terms and
conditions of the licence aforesaid and any extension thereof shall be drawn up
accordingly.

The minimum expenditure for each period specified in sub-article (b) of this
Article shall not have been satisfied unless the total actual expenditure
attributable to the work described in sub-article (b) equals or exceeds the same
mentioned in the said sub-article; provided that for this purpose all such
attributable actual expenditures shall be adjusted, commencing from the
Effective Date, by multiplying each of them by the following factor I, where:

I=A/B
and where:

A is the United States Industrial Goods Producer
Price Index (USIGPPI) as reported for the first time

16
(g)

(h)

in the monthly publication “International Financial
Statistics” of the International Monetary Fund
(IMF) in the section “Prices, Production,
Employment” for the Month of the Effective Date.

B is the USIGPPI as reported for the first time in the
aforesaid IMF publication for the month of the
expenditure in question.

For the purpose of this Article expenditure by the Contractor on an appraisal
programme required to discharge the obligations of TPDC under Section 32(2)
of the Act shall not be treated as expenditure for the purpose of satisfying the
minimum expenditure obligations set out in sub-article (b) of this Article.

During Exploration Period.......... (Section 20 of the Act)
(a)

(b)

(c)

(d)

(e)

cc)

ARTICLE 6: WORK PROGRAMMES

Within 30 days of the Effective Date, Contractor shall prepare and submit to
TPDC a detailed Work Programme and Budget setting forth the Exploration
Operations which Contractor proposes to carry out in the Calendar Year in
which the Exploration Licence is first issued to TPDC hereunder and the
estimated cost thereof.

So long as the Exploration Licence issued to TPDC hereunder remains in
force, at least three months prior to the beginning of each subsequent Calendar
Year, Contractor shall prepare and submit to TPDC a detailed Work
Programme and Budget setting forth the Exploration Operations which
Contractor proposes to carry out in that Calendar Year and the estimated cost
thereof.

Every Work Programme and Budget submitted to TPDC pursuant to this
Article and every revision or amendment thereof shall be consistent with the
requirements set out in Article 5 relating to work and expenditure for the
Exploration Period within which the Work Programme and Budget will fall.

Every Work Programme and Budget and, as the case may be, the appraisal
programme referred to in Article 8(g), submitted by Contractor to TPDC shall
be reviewed by a joint committee to be established by TPDC and Contractor
pursuant to Article 7. Should TPDC wish to propose a revision of the
proposed Work Programme and Budget, or appraisal programme, as the case
may be, TPDC shall within three (3) weeks after receipt thereof so notify the
Contractor specifying in reasonable detail its reasons. Promptly thereafter, the
parties will meet and endeavour to agree upon the revisions proposed by TPDC
Following review by the Advisory Committee, Contractor shall make such
revisions as it deems appropriate and submit the Work Programme and Budget
or, without prejudice to Article 8(j), appraisal programme, as appropriate, to
TPDC.

Subject to Article 5, on giving notice to TPDC, Contractor may amend any
Work Programme or Budget or any revised Work Programme or Budget
submitted to TPDC but subject to any such amendment Contractor shall carry
out the Exploration Operations set forth in the Work Programme or revised
Work Programme and spend not less than the sum provided for in the Budget
or revised Budget. In the case of an appraisal programme, any amendments
thereto proposed to TPDC by Contractor will be subject to section 32 (2) of the
Act; where an appraisal programme has been agreed by the Advisory
Committee as referred to in Article 8(g), no amendment shall be made without
the approval of the Advisory Committee. A notice under this sub-article shall
state the reasons why in the opinion of Contractor an amendment is necessary
or desirable.

Where Contractor has discharged its obligations under this Article, the
Minister will not suspend or cancel any Exploration Licence granted to TPDC
hereunder by reason only that TPDC has failed to comply strictly with the
requirements of paragraph (a) of sub-section (1) of Section 30 of the Act or has
failed to meet the requirements deemed to be included in an Exploration
Licence by reasons of that provision.
(a)

(b)

(©)

(d)

()

ARTICLE 7: ADVISORY COMMITTEE

The Advisory Committee shall be composed of four (4) members, two (2) of

whom shall be appointed by TPDC and the other two (2) by Contractor. The
Advisory Committee meetings cannot take place unless at least three (3) of its
members are present.

The Advisory Committee shall be headed by a Chairperson who shall be
appointed by TPDC from among its representatives and who shall be
responsible for the following functions:

(i)
(ii)

(iii)

(iv)

(vy)

(vi)

(vii)

In the case of an impediment to the Chairperson of the Advisory Committee,
the work of any meeting will be chaired by the other member appointed by
TPDC.

At the request of TPDC and/or Contractor, the Advisory Committee shall
establish and approve, its internal regulations, which shall comply with the
procedures established in this Agreement.

Each member of the Advisory Committee shall have one (1) vote. The
decisions of the Advisory Committee shall be taken by simple majority of the

to coordinate all the Advisory Committee's activities;

to chair the meetings and to notify the Contractor and TPDC of the
timing and location of such meetings, it being understood that the
Advisory Committee shall meet at least once every Calendar year or
whenever requested by Contractor and/or TPDC ;

to establish the agenda of the meetings, which shall include all matters
which the Parties have asked to be discussed;

to convey to the Parties all decisions of the Advisory Committee,
within five (5) working days after the meetings;

to request from Contractor any information and to make
recommendations that have been requested by any member of the
Advisory Committee, as well as to request from Contractor any advice
and studies whose execution has been approved by the Advisory
Committee;

to request from the technical and other committees of the Advisory
Committee any information, recommendations and studies that he has
been asked to obtain by any member of the Advisory Committee;

to convey to the Parties all information and data provided to him by
the Contractor for the Parties.

votes present or represented, it being understood that any member may be

20
@

(g)

(hy

represented by written and duly signed proxy held by another member.
Furthermore, if such majority is not achieved, the proposal under decision shall
be reviewed and re-submitted to the Advisory Committee in no more than
fifteen (15) days.

Members attending a meeting of the Advisory Committee may be accompanied
by advisers and experts to the extent reasonably necessary to assist with the
conduct of such meeting. Such advisers and experts shall not vote, but may
contribute in a non-binding way to discussions and debates of the Advisory
Committee.

The Contractor shall appoint the Secretary to the Advisory Committee from
among its representatives.

The responsibilities of the Secretary are to see to it that:
(60) the minutes of every meeting of the Advisory Committee are recorded

(ii) the minutes are written in the appropriate record book and signed on
behalf of TPDC and the Contractor.

(iii) The draft of the minutes are prepared, if possible, on the day that the
meeting is held and copies of it are sent to TPDC and the Contractor
within the following five (5) working days, and their approval shall be
deemed granted if no objection is raised within ten (10) working days
of the date of receipt of the draft minutes.

21
(a)

(b)

ARTICLE 8: DISCOVERY AND DEVELOPMENT

If Crude Oil is discovered in the Contract Area, Contractor will, within thirty
days from the date on which evaluated test results relating to the discovery
are submitted to TPDC, inform TPDC by notice in writing whether or not the
discovery is in the opinion of Contractor of potential commercial interest.

If Contractor informs TPDC that, in its opinion, utilizing good oilfield
practice, the discovery is of eventual commercial interest and TPDC agrees
with such determination, then the Minister shall be advised to agree to allow
the Contractor to retain the Discovery Block for the duration of the
Exploration Licence and any renewal thereof, provided that:

@)

(ai)

(iii)

(iv)

(vy)

the determination of eventual and/or potential commerciality shall
be based on relevant economic criteria, including but not limited to,
potential crude oil production rates, crude oil prices, development
costs, operating costs as well as any other relevant criteria, as
established by the Contractor;

Contractor shall reassess the commerciality of Discovery every two
(2) years, based on the same economic criteria as set out in Article
8(b)(i) above; in case of further discoveries that could be tied and
developed together in order to make economies of scale; the
Contractor shall inform TPDC accordingly;

Contractor shall within 30 days after the re-assessment inform
TPDC whether it determines the Discovery still to be of eventual
commercial interest. TPDC shall inform the Minister the re-
assessment study results;

if the results of Contractor’s re-assessment determine that the
Discovery has become of potential commercial interest, the
provisions of Articles 9(f) and 8(g) shall apply;

if the results of Contractor’s assessment in the first instance in (b)
above or re-assessment determine that the discovery is or remains
only of eventual commercial interest, but TPDC considers that it is
of present commercial interest, at the election of either Party by
notice to the other, the dispute shall be referred for determination by
a sole expert to be appointed by agreement between the Parties. If
the Parties fail to appoint the expert within thirty (30) days after
receipt of such notice, the Parties may apply to British Institute of
Petroleum, for appointment of an expert in accordance with its
Rules. In each instance, the sole expert to whom the matter in
dispute is to be referred shall be an authority in the discipline or
disciplines relating to the matter in dispute. The expert shall make
his determination within sixty (60) days of his appointment, or such
earlier date that the Parties may agree, in accordance with the

22
(c)

(d)

(e)

()

(g)

(vi)

provisions contained herein and on

the basis of the terms of

reference agreed by the Parties to the dispute; provided that, if such
Parties are not able to agree on such terms of reference, the expert
shall decide such terms. Representatives of the Parties shall have

the right to consult with the expert an

furnish him with data and

information, provided the expert may impose reasonable limitations
on this right. The expert shall be free to evaluate the extent to which

any data, information or other evidence

is substantiated or pertinent.

The expert’s fees and expenses, and the costs associated with an

appointment, if any, made by the

above mentioned chosen

institution, shall be borne equally by the Parties to the dispute. The
determination of the expert shall be final and binding;

if the results of Contractor’s re-assessment determine that the

Discovery is no longer of potential

commercial interest, the

provisions of Article 8 (c) below shall apply.

If Contractor informs TPDC that in its opinion the discovery is not of
potential commercial interest then TPDC will have the option to require the
Contractor to surrender its rights and be relieved of its obligations in respect
of the Block or Blocks comprising the geological feature (as outlined by the
relevant seismic data) in which the discovery is located.

The option in sub-articles (c) of this Article will lapse if not exercised by the
TPDC within twelve months from the date on which notice was given to
TPDC by Contractor pursuant to sub-article (a) of this Article and during the
said period of twelve months, and any subsequent period if the option lapses
without being exercised, the Minister will in respect of the discovery to
which that notice relates exempt TPDC from the requirements of Section 32
(2) of the Act.

Where pursuant to sub-article (c) of this Article, Contractor has surrendered
its rights and been relieved of its obligations in respect of any Block or
Blocks in which the discovery is located, notwithstanding that the said Block
or Blocks continue to be subject to the Exploration Licence referred to in
sub-article (b) of Article 3, the said Block or Blocks shall not for the purpose
of this Agreement, constitute part of the Contract Area.

Where, Contractor pursuant to sub-article (a) of this Article, has informed
TPDC that, in its opinion the discovery is of potential commercial interest,
Contractor will, as soon as practicable thereafter, submit to TPDC, for the
consideration of the Advisory Committee, its proposals for an appraisal
programme to meet the requirements of Section 32 (2) of the Act.

Subject to Article 13(b) where, the Advisory Committee has agreed on an
appraisal programme submitted by Contractor as aforesaid or on a revision
thereof, and a Location has been declared, the Minister will, to the extent
necessary, extend the period within which an application may be made by
TPDC for a Development Licence, if TPDC at the request of the Contractor
applies in that behalf, for a period not more than four (4) years, so as to

23
(h)

@

@)

(k)

ensure that the appraisal programme can be carried out and the results
thereof assessed before the said period expires.

Where Contractor has requested TPDC to make application for a
Development Licence, the proposals accompanying such application
pursuant to paragraph (a) of Section 36 of the Act shall:

(i) be drawn up by Contractor after consultation with TPDC;

(ii) be designed to ensure the recovery from the Development Area of
the maximum quantity of Petroleum which the economics of the
development shall justify; and

(iii) be in compliance with good oilfield practice.

Where a Location has been declared, the Minister will not, without the prior
agreement of Contractor, give any direction to TPDC pursuant to Section 34
(1) of the Act; provided however that if application is made for a
Development Licence in respect of any Block or Blocks within that Location,
nothing in this sub-article shall be construed as limiting the scope of any
notice which the Minister may give to TPDC pursuant to Section 37 (2) of
the Act.

Where the Exploration Licence is due to expire during the above mentioned
period allowed by the Minister for application for a Development Licence
under Article 8(g), or, in the case of Non-Associated Natural Gas, under
Article 13(b), then the Minister shall prior to the expiry of the Exploration
Licence grant to TPDC for such period, a new Exploration Licence on the
requisite terms as may be appropriate to enable TPDC to apply, upon request
of Contractor, for a Development Licence related to the Blocks forming the
previous Location as per Article 8(g)(ii) or, in the case of Non-Associated
Natural Gas, Article 13(b).

Where TPDC, upon request of Contractor, makes an application for a
Development Licence as per Article 8(j) above, in respect of a Block or
Blocks forming the previous Location as per Article 8(g) (ii) or, in the case
of Non-Associated Natural Gas, Article 13(b), then the Minister shall grant,
on such conditions as are necessary to give effect to the application for the
Licence, the Development Licence applied for.

24
(a)

(b)

ARTICLE 9: JOINT OPERATIONS

Save as provided in sub-article (b) and sub-article (c) (iii) of this Article,
Contractor shall bear and pay all Contract Expenses incurred in carrying out
Petroleum Operations hereunder and Contractor shall recover such expenses
only from the Petroleum to which it is entitled as hereinafter provided in

Article 11.

(0)

(ii)

TPDC may at any time, by notice in writing to Contractor, elect to

contribute in the Specified Proportion to Contract Expenses other
than Exploration Expenses (such Exploration Expenses to include

Xpenises In Tespect Ol an appraisal programme) mculred Il te firs!
ind every subsequent Development Area from the date such notice is
rendered, providing that in the case of a second and each subsequent
levelopment TPDC has the option, exercisable separately at or
before the time the Development Plan is approved, not to participate
in Joint Operations in respect of which TPDC has elected to
contribute expenses as aforesaid. Any election in respect of any
Development Area shall be irrevocable. The Specified Proportion
shall remain as indicated in such notice unless and until such time
that TPDC renders a further notice in writing to Contractor indicating
a specified proportion in excess of the Specified Proportion indicated
in the previous notice.

©}
al

For the purpose of this Agreement the “Specified Proportion” means
a proportion specified in a notice given by TPDC pursuant to sub-
paragraph (1) of this sub-article, which does not exceed the maximum
indicated below with respect to the daily total production rate in the
entire Contract Area:

Daily total production rates in Maximum Specified
Contract Area onshore and shelf areas Proportion

0 to 12,499 5%

12,500 24,999 7.5%

25,000 49,999 10%

50,000 74,999 12.5%

75,000 99,999 15%

100,000 149,999 17.5%

150,000 and above 20%

25
(c)

Daily total production rates in Maximum Specified

Contract Area deep water areas Proportion
0 to 49,999 5%

50,000 74,999 7.5%
75,000 99,999 10%
100,000 124,999 12.5%
125,000 149,999 15%
150,000 199,999 17.5%
200,000 and above 200,000 20%

Joint Operations shall be conducted hereunder in accordance with the terms

and conditions of an Operating Agreement to be concluded between
and Contractor immediately following the first notice given to by

TPDC
TPDC

pursuant to sub-paragraph (i) of sub-article (b) of this Article. The Operating

Agreement aforesaid will include provisions to give effect to the fo!
principles:

lowing

(i) ABC Oil Company shall be the sole Operator of the Joint
Operations under properly defined rights and obligations and will

carry out all operations pursuant to work programmes and
approved by a Joint Operating Committee. The parties may
at any time the Operatorship of the Joint operations;

udgets
review

(ii) A Joint Operating Committee shall be established on which all

Contractor entities and TPDC shall be equally represented.

representatives aforesaid shall have voting rights proportiona

The
to the

participating interests of each Contractor entity on the Joint

Operating Committee on all matters. Except as otherwise ex,

pressly

provided in this Agreement, all decisions, approvals an

other

actions of the Joint Operating Committee on all proposals coming
before it shall be decided by the affirmative vote of two (2) or more
non-affiliated Parties holding an aggregate not less than sixty five
percent (65%) of all participating interests ("Pass Mark Vote");
except for decisions relating to TPDC participation in any

exploration and appraisal cash calls as a co-venturer as per
9(b)(i) and 9(c)(iii).

(iii) TPDC shall be liable to contribute the Specified Proportion
Contract Expenses other than Exploration Expenses

Article

of the
(such

Exploration Expenses to include expenses in respect of an appraisal

26
(iv)

(vy)

programme) of Joint Operations in all Development Areas in respect
of which TPDC has elected to participate. The balance of such
expenses shall be contributed by the Contractor.

The contributions aforesaid shall be in such major convertible
currencies as may be required from time to time by the Operator for
the Joint Operations approved by the Joint Operating Committee but
if there exist expenditures in Tanzanian Shillings, TPDC will have
preference for payment in such Tanzanian Shillings and such
amounts will count towards the total contribution which TPDC is
obliged to make in respect of its share in Joint Operations.

Failure by any party to meet calls for funds within the time limits

agreed shall result in liability for interest on the unpaid amounts for
the period that such amounts remain unpaid at the going market rate.

27
(a)

(b)

ARTICLE 10: ANNUAL CHARGES

The annual charge in respect of which the Contractor is obliged to reimburse
TPDC pursuant to Article 3(d) (v) hereof in respect of the said Exploration
Licence shall be an equivalent amount in Tanzania shillings calculated subject
to paragraph (b) below by charging the following amounts for every square
kilometre of the Contract Area retained:

US$

Initial Exploration Period 4
First Extension Period

Second Extension Period 16

The annual charge in respect of a Development Licence granted to TPDC, for
which application was made at the request of the Contractor, shall be
established as part of the development plan, but shall be consistent with
international industry practice regarding rentals for Development Licences;

The sum in United States dollars referred to in paragraph (a) above shall be
adjusted annually by dividing the sum by the following factor I, where:

1=C/D
and where:

Cc is the United States Industrial Goods Producer Price Index (USIGPPI)
as reported for the first time in monthly publication “International
Financial Statistics” of the International Monetary Fund (IMF) in the
section “Prices, Production, Employment” for the Month during which
the Exploration Licence is first issued to TPDC hereunder.

D is the USIGPPI as reported for the first time in the aforesaid IMF
publication for the Month in which the first and any subsequent
anniversary of the date on which the Exploration Licence was first
issued falls.

For the purpose of this Article 10, and Articles 6(f) and 18(c), in the event that the
USIGPPI ceases to be published the parties to this agreement shall agree on an
appropriate replacement index.

28
ARTICLE 11: RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING

Subject to sub-article (c) of this Article and sub-article (a) of Article 13, all
Contract Expenses incurred by the Contractor and, where Joint Operations
have been established, by TPDC shall be recovered from a volume of Crude
Oil (hereinafter referred to as “Cost Oil”) produced and saved from the

Contract Area and limited in any Calendar Year to an amount not exceeding
fifty percent (50%) and seventy percent (70%) of total Crude Oil production
from the Contract Area in the onshore/shelf areas, and in the deep water
respectively.

(b) | Contract Expenses which pursuant to the provision of Annex D, may be
recovered from Cost Oil are hereinafter referred to as “Recoverable Contract
Expenses”. Such expenses may be recovered as from the date they have been
incurred. To the extent that in any Calendar Year the Recoverable Contract
Expenses exceed the Cost Oil available under Article 11 (a), the unrecovered
excess shall be carried forward for recovery in the next succeeding Calendar
Year and, to the extent not then recovered in the subsequent Year or Years.

(c) Where, additionally, Joint Operations have been established:

(i) No Contract Expenses incurred by TPDC shall be recovered from the
Cost Oil unless there is production from a Development Area in
respect of which there are Joint Operations;

(ii) The available Cost Oil shall be applied first to recover Operating
Expenses, and the Contractor and TPDC shall be entitled to recover
such Expenses in proportion to their individual cumulative
unrecovered Operating Expenses. After recovery of Operating
Expenses any excess Cost Oil available for distribution shall be applied
to recover Exploration Expenses. After recovery of Operating

Expenses and Exploration Expenses any excess Cost Oil available for
distribution shall be applied to recover Development Expenses, and the
Contractor and TPDC shall be entitled to recover such expenses in
proportion to their individual cumulative unrecovered Development
Expenses. Any unrecovered Contract Expenses shall be recovered out
of the Cost Oil available in the next succeeding Calendar Year or
Years in the same manner as set out herein.

(d) Subject to the limitations set out in sub-article (a) of this Article, the quantity
of Cost Oil which the Contractor and, if Joint Operations have been
established, TPDC actually require and shall be entitled to in any Calendar
Year will be established on the basis of the average fair market price per barrel
determined in accordance with Article 12 herein.

29
(e) (i) For the purpose of sharing profit oil between the Contractor and
TPDC, the balance of Crude Oil available in any Year shall be divided
based on one of the following contractually agreed options:

OPTION (1)

Increments of daily total production rates (barrels of oil per day,
BOPD) in the Contract Area in the onshore and shelf areas

(BOPD)
0- 12,499

12,500 24,999
25,000 49,999
50,000 74,999
75,000 99,999

100,000 and above

Increments of daily total production rates in the Contract Area in
the Deep Water

(BOPD)
0- 49,999
50,000 99,999
100,000 149,999
150,000 199,999
200,000 and above

(ii) The increments of production referred to in this Article 11 and also in
Article 9 herein shall be specified in terms of average daily production
rates. The average daily production rates shall be determined for each
Calendar Quarter and shall be calculated by dividing the total quantity
of Crude Oil produced and saved from the Contract Area during any
Quarter by the total number of days during which Crude Oil was
produced in such Quarter.

The quantity of Cost Oil required to satisfy Recoverable Contract
Expenses in any Year shall be allocated to each of the applicable

increments of production in the same proportion as the total production
in each increment of production bears to total production from the
Contract Area.

(f) If there are no Joint Operations, after allocation of Recoverable Contract
Expenses in accordance with sub-article (e) (iii) of this Article , the resulting
Profit Oil in each increment of production shall be shared as follows:

30
(g)

OPTION (1.1)

Increments of daily total TPDC Share Contractor
Production rates in the of Profit Oil Share of
Contract Area onshore and shelf Profit Oil
areas

0- 12,499 50% 50%
12,500 24,999 55% 45%
25,000 49,999 60% 40%
50,000 99,999 65% 35%
100,000 and above 70% 30%

OPTION (1.2)

Increments of daily total TPDC Share Contractor
Production rates in the of Profit Oil Share of
Contract Area in the deep water Profit Oil

(BOPD)
0

- 49,999 50% 50%
50,000 99,999 55% 45%
100,000 149,999 60% 40%
150,000 199,999 65% 35%
200,000 70% 30%

If there are Joint Operations in all Development Areas, TPDC’s share of Profit
Oil indicated in sub-article (f) of this Article relative to each increment of
production shall be increased by the number of percentage points obtained by
multiplying the percentage of the Specified Proportion determined in
accordance with Article 9 (b) (ii) by the Contractor’s share of Profit Oil
indicated in sub-article (f) of this Article relative to such increment of Profit
Oil, and the Contractor’s share shall be reduced accordingly. However, where
TPDC has elected pursuant to Article 9 (b) (i) not to participate in Joint
Operations in all Development Areas, the increase in TPDC’s share of Profit
Oil shall be the result of the above calculation multiplied by the ratio of total
production from Joint Operations total production in the Contract Area during
each Year.

OPTION (2)

(h)

The R Factor

The R Factor to be used for the purposes of sub-article (i) of this Article shall
mean and be calculated as the ratio of Contractor’s cumulative revenues from
the Effective Date until the end of the preceding month to Contractor’s
cumulative expenditures from the Effective Date until the end of the preceding
month, all as relates to Petroleum Operations in the Contract Area.

31
@)

(k)

(i) The cumulative revenues shall be the aggregate value determined
pursuant to this Article 11 of the Contractor’s share of Cost Oil and
Profit Oil.

(ii) The cumulative expenditures shall be the aggregate amount of the
expenditure previously incurred by the Contractor as Contract
Expenses.

The balance of Crude Oil available in any period after deducting Recoverable

Contract Expenses (hereinafter referred to as “Profit Oil”) shall be shared
tween the parties in accordance with the table below:

Profit Oil Sharing

R Factor TPDC’s Share CONTRACTOR’ Share
0< R<1.00
1.00 < R<1.25
1.25< R<1.50
1.50< R<2.00
2.00 < R<2.50
R=2.50

With respect to this Article 11, Cost Oil and Profit Oil calculations shall be
done for each Calendar Quarter and the Crude Oil provisionally shared
accordingly. To the extent that actual quantities, expenses and prices are not
known, provisional estimates of such data based on the approved Work
Programme, budget and any other relevant documentation or information shall
be used. Within 60 days of the end of each Calendar Year a final calculation
of Cost Oil and Profit Oil based on actual Crude Oil quantities, prices and
recoverable costs and expenses in respect of that Calendar Year shall be
prepared and any necessary adjustments to the Crude Oil sharing shall be
agreed upon between the Contractor and TPDC and made as soon as is
practicable.

Subject to Article 16 (d), the Contractor will be free to export any Petroleum
received by the Contractor pursuant to Article 11 and Article 13 of this
Agreement and to retain the proceeds of the sale of such Petroleum outside
Tanzania.

32
(a)

ARTICLE 12: VALUATION OF CRUDE OIL

The parties hereby agree that Tanzanian Crude Oil produced and saved from
the Contract Area shall be sold or otherwise disposed of at competitive
international market prices. The average fair market price of Tanzania Crude
Oil marketed in any Calendar Quarter shall, for the purpose of giving effect to
this Agreement, be determined as follows:

re))

2)

as soon as possible after the end of each Calendar Quarter in which
Crude Oil has been produced from any Development Area pursuant to
this Agreement an average price (in terms of US$ per barrel, FOB the
Contractor’s actual loading point for export from Tanzania) for each
separate volume of Crude Oil of the same gravity, sulphur and metal
content, pour point, product yield and other relevant characteristics
(“quality)” shall be determined in respect of production during that
Calendar Quarter. It is understood that production from different
Development Areas may be of differing quality and that separate
average prices may accordingly be appropriate for any Calendar Quarter
in respect of production for each Area, in which event the overall price
applicable to production from the Contract Area shall be determined by
taking the arithmetic weighted average (weighted by volume) of all
such prices separately determined;

the prices aforesaid shall be determined on the basis of international fair
market value as follows:

(i) in the event that 50% or more of the total volume of sales made
by the Contractor during the Calendar Quarter of Crude Oil of a
given quality produced and saved hereunder have been third
party arms length sales transacted in foreign exchange
(hereinafter referred to as “Third Party Sales”), the fair market
valuation for all Crude Oil of that quality will be taken to be the
simple arithmetic average price actually realised in such Third
Party Sales. This will be calculated by dividing the total
receipts from all Third Party Sales by the total number of
Barrels of Crude Oil sold in such sales;

(ii) subject to sub-paragraph (3) below, in the event that less than
50% of the total volume of sales made by the Contractor during
the Calendar Quarter of Crude Oil of a given quality produced
and saved hereunder have been Third Party Sales, the fair
market valuation for all Crude Oil of that quality will be
determined by the arithmetic weighted average of:

(A) _ the simple arithmetic average price actually realised in
the Third Party Sales during the Calendar Quarter of
such Crude Oil produced and saved hereunder, if any,
calculated by dividing the total receipts from all Third

33
(iii)

(iv)

Q)

Party Sales by the total number of Barrels of Crude Oil
sold in such sales;

and

(B) _ the simple arithmetic average price per Barrel at which
a selection of major competitive crude oils of generally
similar quality to that of Tanzanian Crude Oil produced
hereunder were sold in international markets during the
same period; the prices of the crude oils used for
reference will be adjusted for differences in quality,
quantity, transportation costs, delivery time, payment
and other contract terms.

The selected crude oils will be agreed between the
Contractor and Government, in consultation with
TPDC, in advance for each Calendar year and in
making the selection preference will be given to those
crude oils of similar quality to Tanzanian Crude Oil
which are produced in Africa or the Middle East and are
regularly sold in the same markets as Tanzanian Crude
Oil is normally sold.

The arithmetic weighted average aforesaid will be determined
by the percentage volume of sales of Tanzanian Crude Oil by
the Contractor that are, (A), and that are not, (B), as the case
may be, Third Party Sales during the Calendar Quarter in
question.

all such prices will be adjusted to FOB the Contractor’s actual
loading point for export from Tanzania;

for the purposes of this Article, Third Party Sales of Crude Oil
made by the Contractor shall include any third party arms
length sales made by the Contractor on Government’s behalf
pursuant to Article 16 herein but shall exclude:

(A) Sales, whether direct or indirect through brokers or
otherwise, of any seller to any Affiliate of such seller.

(B) Crude Oil exchanges, barter deals or restricted or distress
transactions, and more generally any Crude Oil
transaction which is motivated in whole or in part by
considerations other than the usual economic incentives
for commercial arms length crude oil sales.

In the event that less than 50% of the total volume of sales by
the Contractor during the Calendar Quarter of Crude Oil of a
given quality produced and saved hereunder have been Third
Party Sales, the Contractor shall promptly notify Government

34
(b)

(c)

(d)

and TPDC of the applicable percentage and respective volumes
and prices realised. Government and TPDC shall have the right
to elect for the fair market valuation for all Crude Oil of that
quality to be determined for that Quarter in accordance with
sub-Article 12 (a) (2) (i) of this Article. If Government and
TPDC so elect, they will notify the Contractor in writing within
14 days of receipt of the original notification from the
Contractor, and the fair market valuation of the aforesaid Crude
Oil shall be determined accordingly. If Government and TPDC
do not so elect then the fair market valuation shall be
determined in accordance with sub-Article 12 (a) (2) (ii) of this
Article.

The Contractor shall be responsible for establishing the relevant average prices
for Crude Oil in accordance with this Article 12 and such prices shall be
subject to agreement by TPDC before they shall be accepted as having been
finally determined. The Contractor shall provide TPDC with all relevant
material in order that it can satisfy itself that the average price determined by
the Contractor is fair. If the parties fail to agree on the average price for any
Calendar Quarter within 30 days following the end of such Quarter then the
calculation of the relevant average price shall be referred to a sole expert
appointed pursuant to sub-article (d) of this Article. The sole expert’s
determination shall be final and binding.

During the Calendar year in which production from the Contract Area
commences the parties will meet in order to establish a provisional selection of
the major competitive crude oils and an appropriate mechanism for the
purposes of giving effect to sub-Article 12 (a) (2) (ii) (B) of this Article. The
selection of crude oils will be reviewed annually and modified if necessary.

In the event of any difference or dispute between the Contractor and
Government or TPDC concerning selection of the major competitive crude
oils, or more generally about the manner in which the prices are determined
according to the provisions of this Article 12, the matter or matters in issue
shall finally be resolved by a sole expert appointed by agreement between the
parties or, in the absence of such agreement, by the British Institute of
Petroleum. The costs of the expert shall be shared equally between the
Contractor on the one hand and the Government and TPDC on the other hand.

35
(a)

(b)

(c)

(d)

ARTICLE 13: NATURAL GAS

Where Contractor has informed TPDC that Non-Associated Natural Gas
discovered in the Contract Area is of potential commercial interest, the parties
will meet together with a view to reaching an agreement on the development,
production and processing and sale of such gas.

For the purpose of the aforesaid, the parties undertake to negotiate in good
faith and in so doing will seek to give effect to the following principles:

(i) all Contract Expenses directly attributed to the discovery and
production of such gas shall be recovered from part thereof and the
remainder of the gas shared between the Contractor and TPDC as far
as possible in accordance with the scheme for cost recovery and
sharing of Profit Oil set out in Article 11;

(ii) to the extent that market conditions permit, gas will be valued for cost
recovery and sold for processing or export at prices which will give to
the Contractor a fair return on its investment.

Where:-

(i) Non-Associated Natural Gas has been discovered in the Contract Area,
and

(ii) a Location has been declared in respect of a Block or Blocks in which
such discovery is located, and

(iii) the parties agree that the Non-Associated Gas discovered by the
Contractor exists in the Contract Area in quantities sufficient to justify
consideration of an export scheme,

the Minister will, if TPDC at the request of the Contractor applies in that
behalf, extend for a reasonable time, not to exceed three (3) years, the period
within which TPDC may apply for a Development Licence over a Block or
Blocks within that Location.

Subject to the provisions of the Act, Natural Gas associated with Crude Oil
and not used in Petroleum Operations may be flared only if the use thereof is
uneconomic. However, TPDC may elect to offtake, free of charge, at the
wellhead or gas oil separator and use for domestic requirements such Natural
Gas that would otherwise be flared, provided that all costs associated with
TPDC’s utilisation of the Natural Gas be borne by TPDC. It is understood
that such offtake should not be detrimental to the prompt conduct of oil field
operations according to good oil field practice.

36
(b)

ARTICLE 14: TAXATION AND ROYALTY

The Contractor shall be subject to Tanzanian taxes on income derived from

Petroleum Operations hereunder. The Contractor will be responsible for
submitting returns to the Tanzania Revenue Authority.

In addition to taxes paid in accordance with sub-article (a) above the Contractor
or its shareholders in respect of income derived from Petroleum Operations
hereunder or in respect of any property held or thing done for any purpose
authorised or contemplated hereunder shall be further taxed as follows:

(i) subject to the provision of Article 22, import duties at the rates specified
from time to time in the Customs Tariff Act;

(ii) taxes, duties, fees or other imposts for specific services rendered on
request or to the public or commercial enterprises generally and rent due
to the Government in respect of any land rights granted or assigned to
the Contractor;

local Government rates or taxes not in excess of those generally
applicable in Tanzania;

stamp duties, registration fees, licence fees and any other tax, duty, fee or
other impost of a minor nature.

TPDC shall discharge its obligation to pay royalty under Section 81 of the Act
in respect of petroleum obtained from the Contract Area by delivery to the
Government of the minimum share of Profit Oil received by TPDC pursuant to
Article 11 of this Agreement (and being equivalent at all times to 12.5% in the
case of onshore and continental shelf and 5% in the case of deep water of total
Crude Oil production from the Contract Area) at such location as the Minister
may direct, and the Government may require TPDC to dispose of such royalty
otherwise to be delivered to the Government in such manner as the Minister
may direct.

37
(a)

(b)

(c)

(d)

ARTICLE 15: REPORTING, INSPECTION AND
CONFIDENTIALITY

The Contractor shall prepare and, at all times while this Agreement is in force,
maintain accurate and current records of its operations in the Contract Area.

The Contractor shall save and keep for a reasonable period of time a
representative portion of each sample of cores, cuttings and fluids taken from
drilling wells, to be disposed of or forwarded to the Government or its
representative in a manner directed by TPDC. All samples acquired by the
Contractor for its own purpose shall be considered available for inspection at
any reasonable time by the Government or its representative. Any such samples
which the Contractor has kept for a period of twelve (12) months with the full
knowledge of TPDC without receipt of instruction to forward the same to
TPDC, Government or its representative may be disposed of by the Contractor
at its discretion, provided TPDC has been given prior notice of not less than
thirty (30) days of the Contractor’s intention to do so and given the opportunity
to take such samples.

Notwithstanding sub-article (b) of this Article, the Contractor shall be freely
permitted to export samples for purposes of investigation in laboratories abroad.
Originals of records may be exported provided at least one copy has been
submitted to TPDC.

(i) TPDC through its duly appointed representatives shall be entitled to
monitor the Petroleum Operations conducted by the Contractor hereunder
and at all reasonable times to inspect all assets, records and data kept by
the Contractor relating to such operations. In the exercise of its rights
under this sub-article TPDC shall not unreasonably interfere with the
Contractor’s operations.

(ii) | The Contractor shall provide TPDC promptly with copies of any and all
data (including, but not limited to geological and geophysical reports,
logs and well surveys), information and interpretations of such data and
information obtained by the Contractor in the course of carrying out
Petroleum Operations hereunder. All such data, information and
interpretations, as well as cores and cuttings taken from drilling wells,
shall be the property of Government and, save as provided in sub-articles
(b), (c) and (d) of this Article, the same may not be published reproduced
or otherwise dealt with by the Contractor without the prior written
consent of Government or TPDC.

(iii) All data and information and every interpretation thereof provided by
the Contractor to TPDC shall, so long as it relates to an area which is a
part of the Contract Area, be treated as confidential and each of the
parties hereto undertakes not to disclose the same to any other person
without the consent of the other parties. However, such data,
information and interpretations may be disclosed to Affiliated

38
(e)

()

companies or contractors carrying out any part of the Petroleum
Operations and to advisers of TPDC and Government who will treat as
confidential all that is disclosed to them and undertake not to disclose
the same to any other person without the consent of the Contractor and
TPDC Notwithstanding what is provided in this sub-article (d) (iti) of
this Article the Minister may, using such data, information and reports
supplied by the Contractor, publish summaries of data, information and
reports from geophysical surveys and exploration wells, including
lithological groups, letter classification boundaries and hydrocarbon

zones:

(A) in the case of discovery wells, five years after completion of
drilling; and

(B) in any other case, at any time.

For purposes of this sub clause a discovery well means a well in which a
substantial petroleum accumulation has been encountered.

The Contractor undertakes not to disclose to third parties any data, information
or any interpretation thereof which relates to an area which has ceased to be part
of the Contract Area for a period of four (4) years from the date on which the
area to which such data, information or any interpretation thereof relates ceased
to be part of the Contract Area or from the date on which this Agreement expires
or is terminated whichever occurs first. However, where during the aforesaid
period the Contractor carries on Petroleum Operations in the Contract Area,
such data, information and interpretations may be disclosed to Affiliated
Companies or contractors carrying out any part of the Petroleum Operations.

Any public disclosure regarding the interpretation of information acquired in
Petroleum Operation shall not be made without the Government’s consent.

39
(a)

(b)

(c)

(d)

ARTICLE 16: LIFTING, MARKETING AND DOMESTIC
SUPPLY OBLIGATION

The quantity of production to which TPDC is entitled pursuant to Article 11
herein shall be delivered to TPDC or its nominee at the Delivery Point, at which
title in production will pass to TPDC or its nominee subject to the terms of the
agreement referred to in sub-article (b) of this Article. TPDC shall be
responsible for costs associated with its lifting entitlement after the Delivery
Point. The Contractor, and in the event of Joint Operations, TPDC shall be
responsible for all costs prior to the Delivery Point.

Within six months after the Minister’s approval of a development plan, the
Contractor shall propose to TPDC an offtake procedure to govern the method
whereby the parties will nominate and lift their respective shares of Crude Oil.
The details of such procedure shall be discussed and agreed upon between
TPDC and the Contractor for the Minister’s approval. The major principles of
such procedure shall include the following:

(i) lifting by the parties shall be carried out so as to avoid interference with
Petroleum Operations;

(ii) lifting rights and schedules will be subject to operational tolerances and
constraints so that each party shall be entitled to lift full cargo loads;

(iii) | within reasonable limits and subject to future correction of imbalances,
each party may lift more or less than its lifting entitlement so as to allow
the lifting of full cargo loads.

(iv) In general, priority for lifting shall be given to the party having the
greatest unlifted lifting entitlement.

The Contractor shall, if requested by the Minister with at least three months
advance notice, market abroad on competitive terms all or part of TPDC’s
lifting entitlement subject to payment by TPDC of direct costs normally borne
by a seller in such transactions as may be agreed by TPDC but excluding any
commission or marketing fee in respect of such service.

TPDC shall use its share of production from all Crude Oil production in
Tanzania to meet the requirements of the domestic market of Tanzania.

If there is domestic demand in excess of TPDC’s total entitlement then the
Contractor may be required to sell Crude Oil in Tanzania on a pro rata basis
with other producers in Tanzania (except TPDC) according to the quantity of
Crude Oil of each producer. TPDC shall give the Contractor at least three
months notice in advance of said requirements and the term of the supply will
be on an annual basis. The volume of Crude Oil which TPDC may require the
Contractor to sell to meet the requirements of the domestic market shall not
exceed the share of Profit Oil.

40
(e) Crude Oil sold pursuant to sub-article (d) of this Article shall be paid for in
foreign exchange at a price determined in accordance with Article 12 of this
Agreement.

41
ARTICLE 17: TANZANIAN RESOURCES

The Contractor shall:

(a)

(b)

(d)

give preference to the purchase of Tanzanian goods, services and
materials provided such goods and materials are of an acceptable
quality and are available on a timely basis in the quantity required at
competitive prices and terms;

make maximum use of Tanzanian service companies, where services
of comparable standards with those obtained elsewhere are available
from such contractors at competitive prices and on competitive terms;

establish with TPDC the appropriate tender procedures governed by
Tanzanian laws to give effect to this Article 17;

ensure that provisions in terms of sub-articles (a) to (c) of this Article
are contained in contracts between Contractor and its subcontractors.

42
ARTICLE 18: EMPLOYMENT, TRAINING AND TRANSFER OF

(a)

(b)

(c)

TECHNOLOGY

Subject to the requirement of any law relating to immigration, the Government
shall provide the necessary work permits and other approvals required for the
employment of expatriate personnel by the Contractor in Tanzania for the
purposes of this Agreement. TPDC shall assist the Contractor in that regard.

In the conduct of the Petroleum Operations, the Contractor shall endeavour to
employ Tanzania citizens having appropriate qualifications to the maximum
extent possible. In this connection the Contractor shall, in consultation with
Government and TPDC, propose and carry out an effective training and
employment program for Tanzanian employees in each phase and level of
operations, taking into account the requirements and the need to maintain
reasonable standards of efficiency in the conduct of the Petroleum Operations.
Such employees may be trained in Tanzania or abroad as required by the
training programmes prepared by the Contractor.

During each year of the term of the Exploration Licence or any renewal thereof
the Contractor shall spend a minimum sum of ............... United States
dollars (USS................ ) adjusted by dividing it by the factor I as defined in
Article 5 (f) herein, for one or more of the following purposes:

(i) to provide a mutually agreed number of Government and TPDC
personnel with on-the-job training in the Contractor’s operations in
Tanzania and overseas, and/or practical training at institutions abroad,
particularly in the areas of natural earth sciences, engineering,
technology, accounting, economics and law as related to the fields of oil
and gas exploration and production;

(ii) to send suitable Tanzanian personnel selected by the Government and
by TPDC on courses at universities, colleges or other training
institutions mutually selected by the Contractor, the Government and
TPDC;

(iii) to send Tanzanian personnel selected by the Government and by TPDC
to conferences, seminars and workshops related to the petroleum
industry; and

(iv) to purchase for the Government and TPDC advanced technical books,
professional publications, scientific instruments or other equipment
required by the Government and TPDC.

Government and TPDC shall prepare the programmes of activities to be

undertaken by the Contractor specified in (i) to (iv) above for the following
year.

4B
(d)

(e)

Not later than six months after the grant of a Development Licence the
Contractor shall, in consultation with TPDC implement the programme
proposed in the development plan as approved by the Government for training
and employment of Tanzanian nationals in each phase and level of Petroleum
Operations and for the transfer of management and technical skills for the safe
and efficient conduct of Petroleum Operations.

The provisions of the Skills Development Levy (Imposition) Act 1972 shall not
apply to the employment of any expatriate employee of the Contractor,
including any expatriate employee of any non-resident contractor, during the
several periods into which Exploration Operations hereunder are divided.
(a)

(b)

(c)

(d)

(e)

ARTICLE 19: TITLE TO ASSETS

All fixed assets, owned by Contractor in connection with the Petroleum
Operations carried out by Contractor hereunder shall become the property of
TPDC at the option of TPDC after this Agreement expires or is terminated or
at the time the portion of the full costs of the acquisition of the asset in
question have been recovered by Contractor out of Cost Oil, whichever occurs
first. TPDC’s aforesaid option shall be exercised by written notice to the
Contractor: (i) in the case of expiry of this Agreement, of not less than 30 days
prior to such expiry; (ii) in the case of termination of this Agreement of not
more than 30 days after such termination; and (iii) in the case of full recovery
of costs of the acquisition of the assets in question not later than 30 days after
such cost recovery. Such fixed assets shall include but not be limited to
buildings, piers, harbours, pipelines, wellheads, separators, compressors,
pumps, power lines, telephone lines etc.

Subject to this Article, all movable assets, in connection with the Petroleum
Operations carried out by the Contractor shall remain Contractor’s property on
expiration or termination of this Agreement. TPDC shall have the right of first
refusal in case Contractor decides to sell the assets.

If TPDC elects to participate in Joint Operations, then title to any assets
acquired pursuant to a Development Plan shall be held jointly by Contractor
and TPDC according to their respective interest in Joint Operations. Any such
asset shall become completely owned by TPDC at its option as soon as this
Agreement expires or is terminated or at the time the Contractor’s portion of
the full costs of the acquisition of the asset in question have been recovered by
Contractor out of Cost Oil, whichever occurs first. TPDC’s aforesaid option
shall be exercised by written notice to the Contractor: (i) in the case of expiry
of this Agreement, of not less than 30 days prior to such expiry; (ii) in the case
of termination of this Agreement of not more than 30 days after such
termination; and (iii) in the case of full recovery of the Contractor’s portion of
the costs of the acquisition of assets in question not later than 30 days after
such cost recovery.

So long as this Agreement remains in force, Contractor shall have free of any
charge, for the purpose of carrying on Petroleum Operations hereunder, the
exclusive use of assets which have become the property of TPDC pursuant to
sub-articles (a), or (c) of this Article. Contractor shall keep the assets in good
repair and working order, fair wear and tear excepted, and any maintenance
expenses shall be recovered in accordance with the terms hereof.

Subject to the provisions of this Article 19(a) and (b) above Contractor shall
give TPDC the opportunity to buy, upon such commercially reasonable terms
as may be agreed, any item imported duty free under Article 22 (a) which
Contractor intends to dispose of or sell.

45
ARTICLE 20: INSURANCE

Contractor shall effect and, at all times during the terms of this Agreement, maintain
for Petroleum Operations hereunder insurance of such type and in such amount as is
customary in the international petroleum industry in accordance with good oil field
practice. The said insurance shall, without prejudice to the generality of the
foregoing, cover:

(i) any loss or damage to all assets used in Petroleum Operations;

(ii) pollution caused in the course of Petroleum Operations for which
Contractor or the Operator may be held responsible;

(iii) property loss or damage or bodily injury suffered by any third party
in the course of Petroleum Operations for which Contractor, the
Operator, Government or TPDC may be liable or Contractor may be
liable to indemnify the Government and TPDC;

(iv) the cost of removing wrecks and cleaning up operations following
an accident in the course of Petroleum Operations; and

(v) Contractor’s and/or Operator’s liability to its employees engaged in
the Petroleum Operations.

Contractor shall require its sub-contractors to carry insurance of such type and in such

amount as is customary in the international petroleum industry in accordance with
good oil field practices.

46
ARTICLE 21: SITE CLEANING AND ABANDONMENT

In order to discharge obligations for site cleaning and abandonment of all assets and
facilities used for Petroleum Operations, Contractor, the Government and TPDC shall,
within two years of the commencement of commercial production, enter into an
agreement to establish an abandonment cost reserve fund. Such agreement shall
address the administration and utilization of funds deducted from Cost Oil in
accordance with the following:

@

(i)

(iii)

(iv)

(vy)

TPDC and Contractor shall estimate the cost for site cleaning and
abandonment in good faith, on the basis of industry average costs in
accordance with generally acceptable petroleum industry practice;

the payments deposited into the fund shall be placed in a U.S. Dollar, long
term, interest bearing account in a first class commercial bank located within
Tanzania to be designated by TPDC and Contractor. The bank so designated
shall have a long term rating of not less than “AA” by Standard and Poor’s
Corporation or “P-1” by Moody’s Investor Service or a comparable rating by
another mutually agreed rating service;

if, upon expiration or termination of this Agreement, TPDC determines to
conduct the site cleanup and abandonment operations, such fund, plus all
accrued interest, shall be paid to TPDC whereupon Contractor shall be
released from any further obligation and liability with respect to such site
cleanup and abandonment;

if, within sixty (60) days prior to the expiration or other termination of this
Agreement, TPDC has failed to advice Contractor of TPDC’s determination to
conduct the site cleanup and abandonment operations, such fund, plus all
accrued interest, shall be paid to Contractor and Contractor shall thereupon
conduct all such operations in accordance with generally accepted petroleum
industry practices; and

if the reserve fund in (iii) and (iv) above is insufficient to pay the costs of
cleanup and abandonment, such shortfall shall be paid by Contractor. If,
however, the reserve fund for site cleanup and abandonment exceeds the costs
incurred by Contractor or TPDC whichever case may be, such excess shall be
distributed between TPDC and Contractor as follows:

TPDC: 50%

Contractor: 50%

47
(a)

(b)

(c)

(d)

ARTICLE 22: IMPORT DUTIES

[he Contractor and its subcontractors engaged in Petroleum Operations
hereunder and TPDC in respect of Joint Operations established pursuant to
Article 9 shall be permitted to import, free of duty or other taxes on imports,
machinery, equipment, vehicles, materials, supplies, consumable items (other
than foodstuffs and alcoholic beverages) and moveable property, where
imports in any of the said categories have been certified by a responsible
representative of TPDC to be for use solely in carrying out operations under
this Agreement.

Subject to Article 19, any of the items imported into Tanzania may, if no
longer required for the operations hereunder, be freely exported at any time by
the importing party without the payment of any export duty or impost
provided, however, that on the sale or transfer by the importer of any such
items to any person in Tanzania, import duty shall be payable by the importer
on the value thereof at the date of such sale or transfer.

The Expatriate Employee of the Contractor and of its subcontractors, shall be
permitted, subject to the limitations and conditions set out in the Customs
Tariff Act, 1976, to import into Tanzania free of import duty and other taxes
on first arrival their personal and household effects including one automobile
provided, however, that no property imported by the employee shall be resold
by him in Tanzania except in accordance with Government regulations.

“Expatriate Employee” in this Article has the meaning assigned to those words
in Article 23(b).

48
(a)

(b)

ARTICLE 23: FOREIGN EXCHANGE CONTROL

The Contractor shall, during the term of this Agreement, have the right:

@

(i)

(iii)

(iv)

(vy)

to enter into loan agreements outside Tanzania for the purpose of
financing Petroleum Operation hereunder but no payments of principal
or interest in respect thereof shall be made from any source in Tanzania
other than the Bank accounts referred to in sub-paragraph (ii);

to open and maintain Foreign Currency Accounts with a Bank which is
an authorized dealer within Tanzania and freely dispose of the sums
leposited therein without any restriction provided the said accounts are
credited only with sums deposited in foreign currency or with the
proceeds of the sale of Foreign currency being credits relating to or
lerived from Petroleum Operations hereunder;

subject to any conditions or requirements imposed by the Bank of
Tanzania, to open and maintain bank accounts, in addition to those
lescribed in sub-paragraph (a) (ii) above, in Tanzania denominated in
Tanzanian currency and freely dispose of the sum deposited therein
within Tanzania provided the said accounts are credited only with
Tanzanian currency arising from proper transactions within Tanzania
relating to Petroleum Operations hereunder;

to open and keep bank accounts in any foreign currency outside
Tanzania which may be credited without restriction and freely dispose
of any sums deposited therein without restriction and without any
obligation to convert into Tanzanian currency any part of the said
amounts save that such accounts shall not be credited with the proceeds
of the sale of any Tanzanian currency without the consent of the Bank
of Tanzania;

to purchase Tanzanian currency, through an authorised dealer, without
discrimination, at the rate of exchange generally, applicable.

For the purpose of this Article “Expatriate Employee” means any employee not
normally resident in Tanzania who is engaged under contract which provides
for the payment of passages to and from Tanzania.

49
(a)

(b)

(c)

ARTICLE 24: ACCOUNTING AND AUDIT

The Contractor shall maintain at its business office in Tanzania full and proper
accounting records relating to Petroleum Operations under this Agreement in
accordance with the Accounting Procedure set out in Annex “D” of this
Agreement.

TPDC shall have the right to audit Contractor’s accounting records in
accordance with Annex “D”, the Accounting Procedure.

Nothing in this Article shall be construed as limiting the right of the

Government pursuant to any statutory power to audit or cause to be audited the
books of accounts of the Contractor.

50
(a)

(b)

(c)

(d)

ARTICLE 25: ENVIRONMENT AND SAFETY OF PERSONS
AND OPERATIONS

In furtherance of the Regulations made under the Act or as the Government may
otherwise require from time to time, the Contractor shall take necessary and
adequate steps to:

(i) conduct its Petroleum Operations in a manner likely to conserve the
natural resources of Tanzania and protect the environment;

(ii) employ the best available techniques in accordance with Good Oilfield
Practices for the prevention of environmental damage to which its
Petroleum Operations might contribute and for the minimization of the
effect of such operations on adjoining or neighbouring lands sea and
lakes;

(iii) implement the proposal contained in its Development Plan regarding
the prevention of pollution, the treatment of wastes, the safeguarding of
natural resources and the progressive reclamation and rehabilitation of
lands distributed by Petroleum Operations;

(iv) prevent pollution and protect the environment and the living resources
of lands, sea and lakes; and

(v) ensure prompt, fair and adequate compensation for injury to persons or
damage to property caused by the effects of Petroleum Operations.

If the Contractor’s failure to comply with the provisions of sub-article (a) (i) of
this Article and the Regulations results in pollution or damage to the
environment or marine life or otherwise, the Contractor shall take all necessary
measures to remedy the failure and effects thereof. If such pollution or damage
is the result of gross negligence or wilful misconduct of the Contractor, the cost
of the remedy shall not be a Recoverable Contract Expense for the purpose of
Article 11 and Annex “D”.

The Contractor shall notify the Minister and TPDC forthwith in the event of any
emergency or accident affecting the environment and shall take such action as
may be prudent and necessary in accordance with good international petroleum
industry practice in such circumstances.

If the Contractor does not act promptly so as to control or clean up any pollution
or make good any damage caused, TPDC may, after giving the Contractor
reasonable notice in the circumstances, take any actions which are necessary in
accordance with good international petroleum industry practice and the
reasonable costs and expenses of such actions shall be borne by the Contractor.

51
(e) The Contractor should undertake at its expense (but as a legitimate recoverable
cost), one or more comprehensive Environmental Impact Assessment studies
prior to, during and after any major Petroleum Operation.

52
(a)

(b)

(c)

ARTICLE 26: FORCE MAJEURE

Any non-performance or delay in performance by TPDC or the Contractor or
both of any obligations in terms of Petroleum Operations under this Agreement
shall be excused if and to the extent such non-performance or delay is caused by
Force Majeure as defined in this Article 26. The period of any such non-
performance or delay together with such period as may be necessary for the
restoration of any damage caused during the period of Force Majeure shall be
added to the time allowed under this Agreement for the performance of such
obligation and for the performance of any obligation or the exercise of any
rights dependent thereon.

The term “Force Majeure” means any act of God, perils of navigation, storm,
flood, earthquake, lightining, explosion, fire, hostilities, war (declared or
undeclared), blockade, insurrection, civil commotion, acts of the public enemy,
quarantine restriction, epidemics, strike, accident, riot, labour disturbance, any
act or failure to act of a Governmental agency or local body or any other cause
beyond the control of TPDC or the Contractor, as the case may be; provided that
any act or failure to act of a Governmental agency or local body shall not
constitute Force Majeure unless such act or failure to act is the proximate cause
of non-performance or delay in performance of any obligation in terms of
Petroleum Operations under this Agreement or the exercise of any right
dependent thereon.

The party claiming suspension of its obligations under this Agreement on
account of Force Majeure shall promptly notify the other in writing of the
occurrence thereof. In such event, the Party claiming suspension of its
obligations as aforesaid shall take all actions that are reasonable and legal to
remove the cause thereof and, upon removal of the cause, promptly notify the
other party and shall take all reasonable actions for resumption of its operations
as soon as possible after removal of the Force Majeure situation.

53
ARTICLE 27: ASSIGNMENT AND PREFERENTIAL RIGHTS

(a)

(b)

(c)

(d)

(e)

cc)

The Contractor may not assign or transfer to a person, firm or corporation not
party hereto, in whole or in part, any of its rights, privileges, duties or
obligations under this Agreement without the prior written consent of the
Government. However, the Contractor shall be free to assign or transfer its
rights, privileges, duties and obligations under this Agreement to an Affiliated
Company, provided Government and TPDC are notified in writing in advance
and provided the assignment or transfer will not adversely affect the
performance of the obligations under this Agreement.

In the event that the Contractor wishes to assign in whole or in part any of its
rights, privileges, duties or obligations hereunder as aforesaid, the written
consent thereto of the Government if required under this Article shall not be
unreasonably withheld.

Any assignment made pursuant to this Article shall bind the assignee to all the
terms and conditions hereof and as a condition to any assignment the Contractor
shall provide an unconditional undertaking by the assignee to assume all
obligations by the Contractor under the Agreement.

Any assignment made pursuant to the provisions of this Article shall be free of
any transfer or related taxes, charges or fees.

Where the Contractor is more than one person the Government will be provided
with copies of all assignments and agreements between them with respect to
Petroleum Operations and will be classified as confidential.

Where the Contractor is more than one person the Contractor shall provide
Government with the following information regarding each agreement executed
between them, with respect to Petroleum Operations and as required in the
Petroleum Act:

(i) details of the technical and industrial qualifications of the companies
and their employees;

(ii) details of the technical and industrial resources available to the
Companies; and

(iii) details of the kinds of financial resources available to the companies,
including capital, credit facilities and guarantees available.

54
(a)

(b)

(c)

ARTICLE 28: CONSULTATION AND ARBITRATION

TPDC and the Contractor shall periodically meet to discuss the conduct of the
operations envisaged under this Agreement and shall make every effort to settle
amicably any problem arising therefrom.

If any dispute or difference in relation to or in connection with or arising out of
any of the terms and conditions of this Agreement should arise the same shall be
resolved by negotiations between the parties. In the event of no agreement
being reached, either party shall, except in the case of a dispute or difference as
provided in sub-Article 8 (b) (v), 12(b) and 12(d), have the right to have such
dispute or difference settled through arbitration as provided for herein below.

Any unresolved dispute or difference aforesaid shall be finally settled by
arbitration under the Rules of the Convention for the Settlement of Investment
Disputes between States and Nationals of other States of 16 March 1965, and to
the extent required by the said Convention, the parties hereto will, in that event,
consent to the jurisdiction of the Centre. It is further agreed that although ABC
Oil Company (as an Investor) is a Company established under the laws of
Tanzania it is controlled by nationals of [ ] and shall be treated as a
national of that State for the purposes of the said convention.

55
ARTICLE 29: APPLICABLE LAW

This Agreement shall be governed by, interpreted and construed in accordance with
the Laws of the United Republic of Tanzania.

56
(a)

(b)

ARTICLE 30: CHANGE IN LEGISLATION

The terms of this Contract have been negotiated and agreed having due
regard to the terms of the Petroleum (Exploration and Production) Act, 1980.

If at any time or from time to time there should be a change in legislation or
regulations which materially affects the commercial and fiscal benefits
afforded by the Contractor under this Contract, the Parties will consult each
other and shall agree to such amendments to this Contract as are necessary to
restore as near as practicable such commercial benefits which existed under
the Contract as of the Effective Date.

57
ARTICLE 31: MODIFICATION AND HEADINGS

(a) This Agreement shall not be amended or modified in any respect except
by the mutual consent in writing of the parties hereto.

(b) The Headings of this Agreement are for convenience only and shall not
be taken into account in interpreting the terms of this Agreement.

58
ARTICLE 32: NOTICES

Any notices required or given by any party to any other party shall be deemed to have
been delivered when properly acknowledged for receipt by the receiving party.

All such notices shall be addressed to:

The Government of Tanzania
The Permanent Secretary
Ministry of Energy and Minerals
P.O. Box 2000

Dar es Salaam

Telephone: 255-22-2117156 - 9

Fax: 255-22-2116719, 255-22-2120799
E-mail: mrindoko@mem.go.tz

The Managing Director

Tanzania Petroleum Development Corporation
P.O. Box 2774

Dar es Salaam

Telephone: 255-22-2118535/6
Fax: 255-22-2129663 or 255-22-2151795

E-mail: tpdemd@tpde-tz.com

And
ABC Oil Company
]

59
IN WITNESS whereof this Agreement has been duly executed by the parties, the day
and year first hereinbefore written.

Signed for and on behalf
of the Government of
Tanzania

Minister for Energy and Minerals

Witnessed by

Signed for and on behalf

of the Tanzania Petroleum
Development Corporation

Managing Director

Witnessed by

Signed for and on behalf
of ABC Oil Company

[Director]

Witnessed by

60
ANNEX “A”: DESCRIPTION OF THE EXPLORATION

LICENCE AREA
Point Latitude Longitude
From A - - Due [North,
South East, West]
toB

B (etc)

61
ANNEX “B”: MAP OF THE EXPLORATION LICENCE AREA

Total Number of = [ J
Blocks
Total Area [ ] square

amounts to kilometers

62
ANNEX “C”: DRAFT EXPLORATION LICENCE

WHEREAS pursuant to Article 3(a) of the Agreement TPDC has applied for an
Exploration Licence in respect of the area described in Annex “A” to the Agreement
and shown on the map in Annex “B” thereof respectively:

I, Minister for Energy and Minerals pursuant
to the powers conferred upon me by Section 21 of the Petroleum (Exploration and
Productions) Act 1980 hereby grant TPDC for a period of four years from the date
hereof this Exploration Licence over the exploration area described in the First
Schedule hereto conferring on TPDC the exclusive right to explore in the said
exploration area for petroleum and to carry out such operations and execute such
works as are necessary for that purpose.

The Exploration Licence is granted subject to the following conditions:

1. (a) During the period of four years commencing from the date hereof
and terminating on the fourth anniversary of the date, TPDC shall
in the said exploration area:-

(i) shoot at least [ ] kilometres of seismic;

(ii) drill at least] exploration Wells; and carry out geological
and geophysical surveys and related activities as deemed
necessary by ABC Oil Company; and

(iii) | spend a sum which, when adjusted in accordance with the
formula set out in sub-article (f) of Article 5 of the
Agreement, equals or exceeds [ ] million US dollars.

(c) Subject to any amendment or revision thereof made pursuant to Article
6 of the Agreement, TPDC shall conduct exploration operations under
this licence during the year ending 31 December, 20----- in accordance
with the detailed Work Programme and Budget set out in the Second
Schedule hereto and will spend the sum specified in the said budget.

2. Where during any period covered by the Licence the obligations of TPDC
under this Licence have been suspended by reason of Force Majeure pursuant
to Article 26 of the Agreement, the period for which this Licence has been
granted shall be extended for a period equal to the period during which the
obligations of TPDC were so suspended.

In this licence “the Agreement” means the Agreement made on

day of between the Government of the
United Republic of Tanzania, the Tanzania Petroleum Development Corporation and
ABC Oil Company.

63
Unless the context otherwise requires words and phrases in this Licence shall have the
same meaning as those used in the Petroleum (Exploration and Production) Act 1980.

IN WITNESS WHEREOF, I have granted the Licence aforesaid and set out my hand
and seal this day of 20

Minister for Energy and Minerals

64
(ANNEX “C”e1)

FIRST SCHEDULE
Coordinates of the Corner-points of the Exploration Area

LICENCE

Points Lat.S. Long.E. Due Remarks

65
(ANNEX “Ce2)

SECOND SCHEDULE
(Set out here for the Calendar Year in which this Licence is first issued the detailed

Work Programme and Budget submitted by ABC Oil Company to TPDC pursuant to
Article 6 (a) of the Agreement).

66
ANNEX “D”; ACCOUNTING PROCEDURE

This Annex is made a part of the Production Sharing Agreement (hereinafter referred
to as the “Agreement”) between the Government of the United Republic of Tanzania
and Tanzania Petroleum Development Corporation and ABC Oil Company made on

the

11

1.2

1.3

day of

SECTION I

GENERAL PROVISIONS

Definitions

For the purpose of this Accounting Procedure the terms used herein which are
defined in the Agreement shall have the same meaning when used in this
Accounting Procedure.

Purpose

The purpose of this Accounting Procedure is to set out principles and procedures
of accounting which will enable the Government to monitor the costs,
expenditures, production and receipts so that both TPDC’s entitlement to Profit
Oil and Government’s revenues can be accurately determined on the basis of the
Agreement.

Documentation Required to be Submitted by the Contractor

(a)

Within thirty (30) days of the Effective Date, the Contractor shall submit
to and discuss with the Minister and TPDC a proposed outline of charts
of accounts, operating records and reports, which outline shall reflect
each of the categories and sub-categories of costs and expenditures
specified in Sections 2 and 3 below and shall be in accordance with
generally accepted and recognised accounting systems and consistent
with normal practice for joint venture operations of the international
petroleum industry. Within ninety (90) days of receiving the above
submission the Minister in consultation with TPDC shall either indicate
approval of the proposal or request revisions to the proposal. Within one
hundred and eighty (180) days after the Effective Date of the Agreement,
the Contractor and the Minister in consultation with TPDC shall agree on
the outline of charts of accounts, operating records and reports which
shall describe the basis of the accounting system and procedures to be
developed and used under the Agreement. Following such agreement the
Contractor shall expeditiously prepare and provide the Minister and

67
(b)

(c)

TPDC with formal copies of the comprehensive charts of accounts
related to the accounting, recording and reporting functions, and allow
the Minister and TPDC to examine the manuals and to review procedures
which are, and shall be, observed under the Agreement.

Notwithstanding the generality of the foregoing, the Contractor shall
make regular Statements to the Minister and TPDC relating to the
Petroleum Operations. These Statements are:

(i) Production Statement (see Section 5 of this Annex).

(ii) Value of Production, Pricing and Royalty payable Statement (see
Section 6 of this Annex).

(iii) Statement of Expenditures and Receipts (see Section 7 of this
Annex).

(iv) Cost Recovery Statement (see section 8 of this Annex).

(v) | End-of-Year-Statement (see Section 9 of this Annex).

(vi) Budget Statement (see Section 10 of this Annex).

All reports and Statements shall be prepared in accordance with the
Agreement, the laws of Tanzania and, where there are no relevant

provisions in either of these, in accordance with the normal practice of
the international petroleum industry.

1.4 Language, Units of Account and Exchange Rates

(a)

(b)

(c)

‘he Contractor shall maintain accounts in Tanzanian shillings and United
States dollars; however, the United States dollar accounts will prevail in
case of conflict. Metric units and barrels shall be employed for
measurements required under the Agreement and this Annex. The
language employed shall be English. [Where necessary for clarification
the Contractor may also maintain accounts and records in other units of
measurement and currencies].

It is the intent of this Accounting Procedure that neither the Government,
TPDC nor the Contractor should experience an exchange gain or loss at
the expense of, or to any of the benefit of, any of the other parties.
However, should there be any gain or loss from exchange of currency, it
will be credited or charged to the accounts under the Agreement.

(i) Amounts received and costs and expenditures made in
Tanzanian shillings or in United States dollars shall be
converted from Tanzanian shillings into United States dollars
or from United States dollars into Tanzanian shillings on the
basis of the monthly average of the mean of the daily official

68
buying and selling exchange rates between the currencies in
question as published by the Bank of Tanzania or failing such
publication, any other publication as agreed by the parties for
the Month in which the relevant transaction occurred.

(ii) Notwithstanding the general policy described in the preceding
sub-paragraph, all transactions in excess of the equivalent of two
hundred and fifty thousand United States dollars (US$250,000)
shall be converted at the mean of the buying and selling
exchange rates published by the Bank of Tanzania on the day the
transaction occurred.

(iii) Amounts received and expenditures made in currencies other
than United States dollars and Tanzanian shillings shall be
converted into United States dollars or Tanzanian shillings on
the basis of the monthly average of the mean of the daily buying
and selling exchange rates between the currencies in question as
published by the Bank of Tanzania or, failing such publication,
as published in the Financial Times (London edition) for the
Month in which the relevant transaction occurred.

(iv) The average monthly exchange rate calculated in accordance
with sub-section 1.4 (c) (i) above and, where relevant, the
exchange rates employed pursuant to sub-sections 1.4 (c) (ii) and
(iii) above, shall be identified in the relevant Statements required
under sub-section 1.3 (b) of this Annex.

1.5 Payments

(a)

(b)

(c)

Subject to Article 9 (c) (iii) of the Agreement, all payments between the
parties shall, unless otherwise agreed, be in United States dollars and
through a bank designated by each receiving party.

Discharge of the Contractor’s obligation with respect to TPDC’s share of
Profit Oil shall be made in accordance with the Agreement.

All sums due from one party to the other under the Agreement during any
Calendar quarter shall, for each day such sums are overdue during such
quarter, bear interest compounded daily at an annual rate equal to the
average London Interbank Offer Rate (LIBOR) for six (6) months US
dollars as quoted at 11.00 a.m. London time on the first business day of
such Quarter by the London office of National Westminster Bank, or
such other bank as the parties may agree, plus two (2) percentage points.

1.6 Audit and Inspection Rights of Government

(a)

Without prejudice to statutory rights, TPDC shall have the right to cause
to audit the Contractor’s accounts and records maintained hereunder with

69
(b)

respect to each Calendar year within two (2), years (or such longer period
as may be required in exceptional circumstances) from the end of each
such year. Notice of any exception to the accounts for any Calendar Year
shall be submitted to the Contractor within ninety (90) days of receipt by
TPDC of the report of its auditors. For purposes of auditing, TPDC may
examine and verify, at reasonable times, all charges and credits relating
to the Contractor’s activities under the Agreement and all books of
account, accounting entries, material records and inventories, vouchers,
payrolls, invoices and any other documents, correspondence and records
necessary to audit and verify the charges and credits. Furthermore, the
auditors shall have the right in connection with such audit to visit and
inspect at reasonable times all sites, plants, facilities, warehouses and
offices of the Contractor directly or indirectly serving its activities under
the Agreement and to visit and inquire from personnel associated with
those activities. Where TPDC requires verification of charges made by an
Affiliated Company it shall have the right to obtain an audit certificate
from a recognised firm of public accountants acceptable to both TPDC
and the Contractor.

The Contractor shall answer any notice of exception under subsection 1.6
(a) within sixty (60) days of its receipt of such notice. Where the
Contractor has after the said sixty days’ period failed to answer a notice
of exception made by TPDC, TPDC’s exception shall be deemed as
accepted by the Contractor and the accounts shall be adjusted
accordingly.

70
SECTION 2

CLASSIFICATION, DEFINITION

AND ALLOCATION OF COSTS AND EXPENDITURES

Expenditures shall be segregated in accordance with the objectives for which such
expenditure was made. The objectives which shall qualify are those which have been
approved and included in the approved Work Programme and Budget for the Year in
which the expenditure is made and other items which have been agreed by the parties
from time to time. All expenditures allowable under Section 3 relating to Petroleum
Operations shall be classified, defined and allocated as set out herein below. In the
event of a discovery, expenditure records shall be maintained in expenditures to each
Development Area.

2.1 Exploration Expenses are all direct and allocated indirect expenditures
incurred in the search for Petroleum in an area which is or was, at the
time when such expenses were incurred, part of the Contract Area
including:

(a)

(b)
(c)

(d)

(e)

()

aerial, geophysical, geochemical, palaeontological, geological,
topographical and seismic surveys and studies and _ their
interpretation;

core hole drilling and water well drilling;

labour, materials and services used in drilling wells with the object
of finding new Petroleum Reservoirs, or for the purposes of
appraising the extent of Petroleum provided such wells are not
completed as producing wells;

facilities used solely in support of the purposes described (a), (b)
and (c) above including access roads, fixed assets and purchased
geological and geophysical, all identified separately;

any General and Administrative Costs and Service Costs directly
incurred on Exploration Operations and identifiable as such; and a
portion of the remaining General and Administrative Costs and
Service Costs allocated to the Exploration Operations, determined
by the proportionate share of total Contract Expenses (excluding
unallocated General and Administrative Costs and Service Costs)
represented by all other Exploration Expenses;

any other Contract Expenses specifically incurred in the search for
Petroleum after the Effective Date and not covered under sub-
section 2.2, 2.3, 2.4 and 2.5.

2.2 Development Expenses shall consist of all expenditures incurred in:

71
23

24

(a) _ studies of the subsurface for the purpose of determining the best manner
of recovering hydrocarbons, which include 2D and 3D geophysical
surveys, production geology, modelling and simulation of deposits as an
integral part of economic reservoir exploitation and conservation;

(b) drilling wells which are completed as producing wells and drilling wells
for purposes of producing from a Petroleum Reservoir already
discovered whether these wells are dry or producing, and drilling wells
for the injection of water or gas to enhance recovery of Petroleum;

(c) completing wells by way of installation of casing or equipment or
otherwise, after a well has been drilled for the purpose of bringing the
well into use as a producing well, or as a well for the injection of water
or gas to enhance recovery of Petroleum;

(d) _ the cost of petroleum production, storage and transport facilities such as
pipelines, flow lines, production and treatment units, wellhead
equipment, subsurface equipment, enhanced recovery systems, offshore
platforms, petroleum storage facilities and access roads for production
activities;

(e) the costs of engineering and design studies for facilities referred to in
subsection 2.2. (d);

(f) any General and Administrative Costs and Service Costs directly
incurred on development activities and identifiable as such; and a
portion of the remaining General and Administrative Costs and Service
Costs allocated to development activities, determined by the
proportionate share of total Contract Expenses (excluding unallocated
General and Administrative Costs and Service Costs) represented by all
other Development Expenses.

Operating Expenses are all expenditures incurred in the Petroleum Operations
after the start of commercial production which are other than Exploration
Expenses, Development Expenses, General and Administrative Costs and
Service Costs directly incurred on operating activities and identifiable as such,
as well as the balance of General and Administrative Costs and Service Costs.
General and Administrative Costs and Service Costs not allocated to
Exploration Expenses or Development Expenses shall be allocated to Operating
Expenses.

Service Costs are direct and indirect expenditures in support of the Petroleum
Operations including warehouses, export terminals, harbours, piers, marine
vessels, vehicles, motorised rolling equipment, aircraft, fire and security
stations, workshops, water and sewage plants, power plants, housing,
community and recreational facilities and furniture, tools and equipment used in
these activities. Service Costs in any Calendar Year shall include costs incurred
in such Year to purchase and/or construct said facilities as well as the annual
costs to maintain and operate the same, each to be identified separately. All

72
2.5

Service Costs shall be regularly allocated as specified in sub-sections 2.1(e),
2.2(e) and 2.3 to Exploration Expenses, Development Expenses and Operating
Expenses and shall be separately shown under each of these categories.

General and Administrative Costs are:

(a)

(b)

(c)

all main office, field office and general administrative expenses in
Tanzania including but not limited to supervisory, accounting and
employee relations services, but excluding commissions paid to
intermediaries by the Contractor;

an annual overhead charge for services rendered outside Tanzania and not
otherwise charged under this Accounting Procedure, for managing the
Petroleum Operations and for staff advice and assistance including
financial, legal, accounting and employee relations services. For the
period from the Effective Date until the date on which the first
Development Licence under the Agreement is granted by the Minister this
annual charge shall be the verifiable costs but in no event greater that one
percent (1%) of the Contract Expenses; including those covered in sub-
section 2.5(a) incurred during the Calendar Year. From the date of grant
of the Development Licence the charge shall be at an amount or rate to be
agreed between the parties and stated in the Development Plan approved
with the grant of the said Licence. The annual overhead charge shall be
separately identified in all reports to the Government and TPDC;

all General and Administrative Costs will be regularly allocated as
specified in sub-sections 2.1(e), 2.2.(e) and 2.3. to Exploration Expenses,
Development Expenses and Operating Expenses and shall be separately
shown under each of these categories.

73
SECTION 3

COSTS, EXPENSES, EXPENDITURES AND
CREDITS OF THE CONTRACTOR

3.1 Costs Recoverable without Further Approval of TPDC

Subject to the provisions of the Agreement, the Contractor shall bear and pay all
costs and expenses in respect of Petroleum Operations. These costs and expenses
will be classified under the headings referred to in Section 2. The following
costs and expenses are recoverable out of Cost Oil by the Contractor under the
Agreement:

(a) Surface Rights
This covers all direct costs attributable to the acquisition, renewal, or
relinquishment of surface rights acquired and maintained in force for the
purposes of this Agreement.

(b) Labour and Associated Costs

(i) | Gross salaries and wages including bonuses of the Contractor’s
employees directly and necessarily engaged in the Petroleum
Operations, irrespective of the location of such employees, it being
understood that in case of those personnel only a portion of whose
time is wholly dedicated to Petroleum Operations, only that pro-
rata portion of applicable wages and salaries will be charged.

(ii) Cost to the Contractor of established plans for employees’ group
life insurance, hospitalization, Contractor pension, retirement and
other benefits of a like nature customarily granted to the employees
and the costs regarding holiday, vacation, sickness and disability
payments applicable to the salaries and wages chargeable under
subsection (i) above shall be allowed at actual cost, provided
however that such total costs shall not exceed twenty-five per
centum (25%) of the total labour costs under subsection (i) above.

(iii) Expenses or contributions made pursuant to assessments or
obligations imposed under the laws of Tanzania which are
applicable to the cost of salaries and wages chargeable under (i)
above.

(iv) Reasonable travel and personal expenses of employees of the
Contractor including those made for travel and relocation of the
expatriate employees assigned to Tanzania all of which shall be in
accordance with the normal practice.

Any personal income taxes of Tanzania incurred by employees of

the Contractor and paid or reimbursed by the Contractor.

74
(©)

(d)

cc)

Transportation

The cost of transportation of employees, equipment, materials and supplies
necessary for the conduct of the Petroleum Operations and not provided
for elsewhere.

Charges for Services

(i)

(ii)

(iii)

Third Party Contracts

The actual costs of contracts, for technical and other services
entered into by the Contractor for Petroleum Operations, made
with third parties other than Affiliated Companies are recoverable;
provided that the costs paid by the Contractor are no higher than
those generally charged by other international or domestic
suppliers for comparable work and services.

Affiliated Companies

Without prejudice to the charges to be made in accordance with
sub-section 2.5, in the case of general services, advice and
assistance rendered to the Petroleum Operations by an Affiliated
Company, the charges will be based on actual costs without profits
and will be competitive. The charges will be no higher than the
most favourable prices charged by the Affiliated Company to third
parties for comparable services under similar terms and conditions
elsewhere. The Contractor will, if requested by TPDC, specify the
amount of charges which constitutes an allocated proportion of the
general material, management, technical and other costs of the
Affiliated Company, and the amount which is the direct cost of
providing the services concerned. If necessary, certified evidence
regarding the basis of prices charged may be obtained from the
recognised auditors of the Affiliated Company

In the event that the prices and charges referred to in sub-
paragraphs (i) and (ii) above are shown to be uncompetitive then
TPDC will have the right to disallow that portion as it deems fit for
cost recovery purposes.

Exclusively Owned Property

For services rendered to Petroleum Operations through the use of
property exclusively owned by the Contractor, the accounts shall be
charged at rates, not exceeding those prevailing in the region, which
reflect the cost of ownership and operation of such property, or at rates to
be agreed.

Material and Equipment

75
(i)

(ii)

(iii)

General

So far as is practicable and consistent with efficient economical
operation, only such material shall be purchased or furnished by
the Contractor for use in the Petroleum Operations as may be
required for use in the reasonably foreseeable future and the
accumulation of surplus stocks shall be avoided.

Warranty of Material

The Contractor does not warrant material beyond the supplier’s or
manufacturer’s guarantee and, in case of defective material or
equipment, any adjustment received by the Contractor from the
suppliers/manufacturers or their agents will be credited to the
accounts under the Agreement.

Value of Material Charged to the Accounts under the
Agreement

(a) Except as otherwise provided in (b) below, material
purchased by the Contractor for use in Petroleum Operations
shall be valued to include invoice price less trade and cash
discounts (if any), purchase and procurement fees plus freight
and forwarding charges between point of supply and point of
shipment, freight to port of destination, insurance, taxes,
custom duties consular fees, other items chargeable against
imported material and, where applicable, handing and
transportation expenses from point of importation to
warehouse or operating site, and its costs shall not exceed
those currently prevailing in normal arms length transactions
on the open market.

(b) Material purchased from or sold to Affiliated Companies or
transferred to or from activities of the Contractor, other than
Petroleum Operations under this Agreement, shall be priced
and charged or credited at the prices specified in (1) and (2)
below:

qd) New Material (Condition “A”) shall be valued the
current international price which shall not exceed price
prevailing in normal arms length transactions on the
open market.

(2) Used Material (conditions “B” and “C”)

(i) Material which is in sound and_ serviceable
condition and is suitable for re-use without
reconditioning shall be classified as Condition “B”
and priced at not more than seventy-five percent

76
(75%) of the current price of new materials defined
in (1) above.

(ii) Material which cannot be classified as Condition
“B” but which:

(a) after reconditioning will be further
serviceable for original function as good
second hand material Condition ’B”, or

(b) is serviceable for original function but
substantially not suitable for reconditioning.

shall classified as Condition “C” and priced at not
more than fifth percent (50%) of the current price
of new material (Condition “A’”’) as defined in (1)
above. The cost of reconditioning shall be charged
to reconditioned material provided that the
Condition “C” material value plus the cost or
reconditioning does not exceed the value of
Condition “B” material.

(iii) Material which cannot be classified as Condition
“B” or Condition “C” shall be priced at a value to
be agreed between TPDC and the Contractor.

(iv) Material involving erection costs shall be charged
at applicable condition percentage of the current
knocked-down price of new material as defined in
(1) above.

(v) When the use of material is temporary and its
service to Petroleum Operations does not justify the
reduction in prices as provided for in sub-paragraph
(2) (ii) above, such material shall be priced on a
basis that will result in a net charge to the accounts
under the Agreement consistent with the value of
the service rendered.

(g) Rentals, Duties and Other Assessments
All rentals, taxes, levies, charges, fees, contributions and any other
assessments and charges levied by the Government in connection with
Petroleum Operations and paid directly by the Contractor.

(h) Insurance and Loses

Insurance premiums and costs incurred for insurance pursuant to Article
20, provided that if such insurance is wholly or partly placed with an

77
3.2

@

@

()

Affiliated company such premiums and costs shall be recoverable only to
the extent generally charged by competitive insurance companies other
than an Affiliated Company.

Costs and losses incurred as a consequence of events which are, and in so
far as, not made good by insurance are recoverable unless costs have
resulted solely from an act of wilful misconduct or negligence of the
Contractor.

Legal Expenses

All reasonable costs and expenses of litigation and legal or related
services necessary or expedient for the procuring, perfecting, retention
and protection of the Contract Area, and in defending or prosecuting
lawsuits involving the Area or any third party claim arising out of
activities under the Agreement, or sums paid in respect of legal services
necessary or expedient for the protection of the joint interest of
Government, TPDC and the Contractor are recoverable. Where legal
services are rendered in such matters by salaried or regularly retained
lawyers of the Contractor or an Affiliated Company, such compensation
shall be included instead under sub-section 3.1(b) or 3.1(d) above as
applicable.

Training Costs

All costs and expenses incurred by the Contractor in training of its
Tanzanian employees engaged in Petroleum Operations and such other
training as is required under Article 18 of the Agreement.

General and Administrative Costs

The costs described in sub-section 2.5(a) and the charge described in sub-
section 2.5(b).

Costs not Recoverable under the Agreement

The following costs shall not be recoverable for the purposes of Profit Oil
sharing:

(a)

(b)

all costs incurred before the Effective Date other than the sum of
USS ] incurred by the Contractor in purchasing data
relating to the licence area;

petroleum marketing or transportation costs of Petroleum beyond the
Delivery Point;

the costs of any bank guarantee or letter of guarantee required under the

Agreement (and any other amounts spent on indemnities with regard to
non-fulfilment of contractual obligations);

8
3.3

3.4

(d) _ costs of arbitration and the sole expert in respect of any dispute under the
Agreement;

(e) fines and penalties imposed by courts of law in Tanzania;

(f) costs incurred as a result of wilful misconduct or negligence of the
Contractor;

(g) lonations and contributions made by the Contractor;

2

(h)

ny costs which, by reference to general oil industry practices, can be
shown to be excessive;

(i) expenditure on fundamental research into development of new
equipment, materials and techniques for use in search for, developing and
producing petroleum except to the extent that such research and
levelopment is directly carried out in support of Petroleum Operations in
Tanzania whereby such a research is conducted in collaboration with
TPDC;

interest and financial charges paid to the creditors of the Contractor,
provided that the same are at competitive commercial rates, provided that

the debts or loans to which they refer are required by Petroleum
Operations and correspond to the financing needed for these operations.

Other costs and Expenses

Any other costs and expenses not covered or dealt with in the foregoing
provisions of this Section 3 and which are incurred by the Contractor for the
necessary and proper conduct of Petroleum Operations are recoverable only
with the prior approval in writing of TPDC.

Credits under the Agreement

The net proceeds received from Petroleum Operations (other than the proceeds
from the sale of Crude Oil and Natural Gas), including but not limited to the
transactions listed below, will be credited to the accounts under the Agreement.
For Profit Oil sharing purposes such credits shall be offset against Recoverable
Contract Expenses:

(a) the net proceeds of any insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreement
when such operations or assets were insured and the premiums charged
to the accounts under the Agreement;

(b) legal expenses charged to the accounts under Section 3.1 (i) and
subsequently recovered by the Contractor;

79
3.5

(c)

(d)

(e)

()

(g)

(h)

(i)

revenue received from third parties including Affiliated Companies for
the use of property or assets charged to the accounts under the
Agreement;

any adjustment received by the Contractor from the suppliers
manufacturers or their agents in connection with defective material, the
cost of which was previously charged by the Contractor to the accounts
under the Agreement;

rentals, refunds or other credits received by the Contractor which apply
to any charge which has been made to the accounts under the Agreement
but excluding any award granted to the Contractor under arbitration or
sole expert proceedings;

the net proceeds for material originally charged to the accounts under the
Agreement and subsequently exported from Tanzania without being used
in Petroleum Operations;

the net proceeds from the sale or exchange by the Contractor of
materials, equipment, plant or facilities, the acquisition costs of which
have been charged to the accounts under the Agreement;

the proceeds from the sale of any petroleum information which relates to
the Contract Area provided that the acquisition costs of such rights and
information have been charged to the accounts under the Agreement;

the proceeds derived from the sale or licence of any intellectual property
the development costs of which were incurred under this Agreement.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting procedure, it
is agreed that there shall be no duplication of charges or credits to the accounts
under the Agreement.

80
SECTION 4
RECORDS AND VALUATION OF ASSETS

The Contractor shall maintain detailed records of property and assets in use for
Petroleum Operations in accordance with normal practice in exploration and
production activities of the international petroleum industry. At six monthly intervals
the Contractor shall notify TPDC in writing of all assets acquired during the
preceding six (6) months indicating the quantities, costs and location of each asset. At
reasonable intervals but at least once a year with respect to movable assets and once
every four (4) years with respect to immovable assets, inventories of the property and
assets under the Agreement shall be taken by the Contractor. The Contractor shall
give TPDC at least thirty (30) days written notice of its intention to take such
inventory is taken. The Contractor will clearly state the principles upon which
valuation of the inventory has been based. When an assignment of rights under the
Agreement takes place a special inventory may be taken by the Contractor at the
request of the assignee provided that the costs of such inventory are borne by the
assignee.

81
5.1

5.2

5.3

SECTION 5

PRODUCTION STATEMENT

Upon commencement of production from the Contract Area, the Contractor
shall submit a monthly Production Statement to TPDC showing the following
information for each Development Area and for the Contract Area:

(a)
(b)
(c)

(d)
(e)
(f)

(g)
(h)

the quantity and quality of Crude Oil produced and saved;

the quantity and composition of Natural Gas produced and saved;

the quantities of Petroleum used for the purposes of carrying on drilling
and production operations and pumping to field storage as well as
quantities injected into the formation;

the quantities of Petroleum unavoidably lost;

the quantities of Natural Gas flared;

the size of Petroleum stocks held at the beginning of the Month in
question;

the size of petroleum stocks held at the end of the Month in question;

the number of days in the Month during which Petroleum was produced
from each Development Area within the Contract Area;

At the end of each Calendar Quarter aggregated statements in respect of the
three Months comprising that Quarter shall be submitted for each of the items
(a) to (g) in sub-section 5.1 above. Additionally, the average daily production
rate for the Quarter shall be calculated in accordance with Article 11 of the
Agreement.

The Production Statement for each Month or quarter shall be submitted
Government and TPDC not later than seven (7) days after the end of such
Month or quarter.

82
6.1

6.2

SECTION 6

VALUE OF PRODUCTION,
PRICING AND ROYALTY STATEMENT

The Contractor shall, for the purposes of Article 12 of the Agreement, prepare a
Statement providing calculations of the value of Crude Oil produced and saved
during each Calendar Quarter. This Statement, which shall be prepared for each
Quality of Tanzanian Crude Oil produced and saved from the Contract Area,
shall contain the following information:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

the quantities, prices and receipts realised therefore by the Contractor in
Third Party Sales of Tanzanian Crude Oil during the Calendar Quarter in
question;

the quantities, prices and receipts realised therefore by the Contractor in
sales of Tanzanian Crude Oil during the Calendar Quarter in question,
other than in Third Party Sales;

the value of stocks of Crude Oil held at the beginning of the Calendar
Quarter in question;

the value of stocks of Crude Oil held at the end of the Calendar Quarter in
question;

the percentage volume of total sales of Tanzanian Crude Oil made by the
Contractor during the Calendar Quarter that are the Third Party Sales;

all information available to the Contractor, if relevant for the purposes of
Article 12 of the Agreement, concerning the prices of the selection of
major competitive crude oils, including contract prices, discounts and
premiums, and prices obtained on the spot markets;

the statement of Royalty payable.

The Value of Production and Pricing Statement for each Calendar Quarter
shall be submitted to Government and TPDC not later than twenty (20) days
after the end of such Calendar Quarter.

83
7A

7.2

73

SECTION 7
STATEMENT OF EXPENDITURE AND RECEIPTS

The Contractor shall prepare with respect to each Calendar Month a Statement
of Expenditure and Receipts under the Agreement. The Statement will
distinguish between Exploration Expenses, Development Expenses and
Operating Expenses and will separately identify all significant items of
expenditures within these categories. If TPDC is not satisfied with the degree
of desegregation within the categories it shall be entitled to ask for a more
detailed breakdown. The statement will show the following:

(a) actual expenditure and receipts (including all credits pursuant to Section
3.4 of this Accounting Procedure) for the Month in question showing
variances from the budget and explanations thereof;

(b) cumulative expenditure and receipts (including all credits pursuant to
Section 3.4 of this Accounting Procedure) for the budget year in question;

(c) latest forecast of cumulative expenditure at the Year end;

(d) variations between budget forecast and latest forecast, with explanation
thereof.

At the end of each Calendar Quarter aggregated Statements in respect of the
three Months comprising that Quarter shall be submitted for each of the items
(a) to (d) in sub-section 7.1 above.

The Statement of Expenditure and Receipts for each Calendar Month or Quarter

shall be submitted to Government and TPDC not later than twenty-one (21)
days after the end of such Month or Quarter.

84
8.1

8.2

8.3

SECTION 8

COST RECOVERY STATEMENT

The Contractor shall prepare with respect to each Calendar Quarter a Cost
Recovery Statement containing the following information:

(a)

(b)
(c)

(d)

(e)
(f)

(g)

Recoverable Contract Expenses carried forward from the previous
Quarter, if any;

Recoverable Contract Expenses for the Quarter in question;

total Recoverable Contract Expenses for the Quarter in question (sub-
section 8.1(a) plus sub-section 8.1(b);

quantity and value of Cost Oil taken and disposed of by the Contractor for
the Quarter in question;

Contract Expenses recovered for the Quarter in question;

total cumulative amount of Contract Expenses recovered up to the end of
the Quarter in question;

amount of Recoverable Contract Expenses to be carried forward into the
next Quarter.

The cost recovery information required pursuant to sub-section 8.1 above shall
be presented in sufficient detail so as to enable Government and TPDC to
identify how the cost of assets are being recovered for the purposes of Article
19 of the Agreement.

The Cost Recovery Statement for each Quarter shall be submitted to
Government and TPDC not later than twenty one (21) days after the end of such
Quarter.

85
SECTION 9

END-OF-YEAR STATEMENT

The Contractor shall prepare a definitive End-of-Year Statement. The Statement will
contain aggregated information for the Year in the same format as required in the
Value of Production, Pricing Statement, and Royalty payable Statement, Cost
Recovery Statement and Statement of Expenditures and Receipts but will be based on
the actual quantities of Petroleum produced and the costs and expenses incurred. The
End-of-Year Statement for each Calendar Year shall be submitted to Government and
TPDC within sixty (60) days of the end of such Calendar Year.

86
10.1

10.2

SECTION 10

BUDGET STATEMENT

The Contractor shall prepare an annual Budget Statement. This Statement
shall distinguish between Exploration Expenses, Development Expenses and
Operating Expenses and shall show the following:

(a) forecast expenditure and receipts for the budget year under the
Agreement;

(b) cumulative expenditures and receipts to the end of the said budget year;

(c) a schedule showing the most important and individual items of
Development Expenses for the said budget year;

The Budget Statement shall be submitted to Government and TPDC with
respect to each budget year no less than ninety (90) days before the start of the
year except in the case of the year in which the Effective Date falls, when the
Budget Statement shall be submitted within thirty (30) days of the Effective
Date.

87
SECTION 11

REVISION OF ACCOUNTING PROCEDURE

The provisions of this Accounting Procedure may be amended by agreement
between the Contractor, Government and TPDC The amendments shall be
made in writing and shall state the date upon which the amendments shall
become effective.

In the event, and at the time, that TPDC elects to participate in Joint
Operations as defined in Article 9 of this Agreement the parties shall modify
this Accounting Procedure to reflect TPDC’s status as a party to the Operating
Agreement.

Following any second discovery in the Contract Area the parties will meet in
order to establish specific principles and procedures for identifying all costs,
expenditures and credits, and for allocating Cost Oil and Profit Oil, on a
Development Area basis, it being understood that costs, expenditures and
credits which do not uniquely arise in respect of any one Development Area
shall be apportioned between Development Areas in a reasonable, equitable
and consistent manner.

88
SECTION 12

CONFLICT WITH THE AGREEMENT

In the event of any conflict between the provisions of this Accounting Procedure and
the Agreement the provisions of the Agreement shall prevail.

89
